
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1

    SHORELINE TECHNOLOGY PARK
MOUNTAIN VIEW, CALIFORNIA

LEASE AGREEMENT

BETWEEN

EOP-SHORELINE TECHNOLOGY PARK, L.L.C., a Delaware limited liability company
("LANDLORD")

AND

AEROGEN, INC., a Delaware corporation
("TENANT")

--------------------------------------------------------------------------------


TABLE OF CONTENTS


I.   Basic Lease Information   1
II.
 
Lease Grant
 
4
III.
 
Adjustment of Commencement Date; Possession
 
4
IV.
 
Rent
 
5
V.
 
Compliance with Laws; Use
 
9
VI.
 
Security Deposit
 
12
VII.
 
Services
 
12
VIII.
 
Leasehold Improvements
 
13
IX.
 
Repairs, Maintenance and Alterations
 
14
X.
 
Use of Utility Services by Tenant
 
16
XI.
 
Entry by Landlord
 
17
XII.
 
Assignment and Subletting
 
17
XIII.
 
Liens
 
20
XIV.
 
Indemnity and Waiver of Claims
 
20
XV.
 
Insurance
 
21
XVI.
 
Subrogation
 
21
XVII.
 
Casualty Damage
 
22
XVIII.
 
Condemnation
 
23
XIX.
 
Events of Default
 
23
XX.
 
Remedies
 
24
XXI.
 
Limitation of Liability
 
25
XXII.
 
No Waiver
 
26
XXIII.
 
Quiet Enjoyment
 
26
XXIV.
 
Relocation. INTENTIONALLY OMITTED
 
26
XXV.
 
Holding Over
 
26
XXVI.
 
Subordination to Mortgages; Estoppel Certificate
 
26
XXVII.
 
Attorneys' Fees
 
27
XXVIII.
 
Notice
 
27
XXIX.
 
Excepted Rights
 
28
XXX.
 
Surrender of Premises
 
28
XXXI.
 
Miscellaneous
 
29
XXXII.
 
Entire Agreement
 
30

i

--------------------------------------------------------------------------------

LEASE AGREEMENT

    THIS LEASE AGREEMENT (the "Lease") is made and entered into as of
the      day of             , 2001, by and between EOP-SHORELINE TECHNOLOGY
PARK, L.L.C., a Delaware limited liability company ("Landlord") and
AEROGEN, INC., a Delaware corporation ("Tenant").

I. Basic Lease Information.

A."Building" shall mean the building located at 2071 Stierlin Court, Mountain
View, California.

B."Premises" shall mean the area shown on Exhibit A-1 to this Lease. The
"Rentable Square Footage of the Premises" is deemed to be 66,096 square feet.

C."Rentable Square Footage of the Building" is deemed to be 66,096 square feet.
If the Premises include one or more floors in their entirety, all corridors and
restroom facilities located on such full floor(s) shall be considered part of
the Premises.

D."Base Rent":


Period


--------------------------------------------------------------------------------

  Annual Rate
Per Square Foot

--------------------------------------------------------------------------------

  Annual
Base Rent

--------------------------------------------------------------------------------

  Monthly
Base Rent

--------------------------------------------------------------------------------

11/15/01—12/31/02   $ 34.80   $ 2,300,140.80   $ 191,678.40
1/1/03—12/31/03
 
$
35.93
 
$
2,374,829.28
 
$
197,902.44
1/1/04—12/31/04
 
$
37.10
 
$
2,452,161.60
 
$
204,346.80
1/1/05—12/31/05
 
$
38.30
 
$
2,531,476.80
 
$
210,956.40
1/1/06—12/31/06
 
$
39.55
 
$
2,614,096.80
 
$
217,841.40
1/1/07—12/31/07
 
$
40.84
 
$
2,699,360.64
 
$
224,946.72
1/1/08—12/31/08
 
$
42.16
 
$
2,786,607.36
 
$
232,217.28
1/1/09—12/31/09
 
$
43.53
 
$
2,877,158.88
 
$
239,763.24
1/1/10—12/31/10
 
$
44.95
 
$
2,971,015.20
 
$
247,584.60
1/1/11—1/29/12
 
$
46.41
 
$
3,067,515.36
 
$
255,626.28

Landlord and Tenant acknowledge that the schedule of Base Rent described above
is based on the assumption that the Commencement Date (as hereinafter defined)
will be November 15, 2001. If the Commencement Date is not November 15, 2001,
the beginning and ending dates set forth in the above schedule with respect to
the payment of any installment(s) of Base Rent shall be appropriately adjusted
on a per diem basis and set forth in the Commencement Letter to be prepared by
Landlord in the form attached hereto as Exhibit C. In the event that the Base
Rent rate adjusts (up or down) on any day other than the first day of the month,
Base Rent for the month on which such adjustment occurs shall be determined
based on the number of days in such month for which each particular Base Rent
rate is applicable.

Notwithstanding the above schedule of Base Rent to the contrary, as long as
Tenant is not in default beyond any applicable notice and cure periods, Tenant
shall be entitled to (i) an abatement of Base Rent (the "Abated Base Rent") for
the period commencing on the actual Commencement Date and continuing for a
period of seventy five (75) calendar days thereafter (the "Abatement Period"),
and (ii) an abatement of Expenses and Taxes (as hereinafter defined) during the
Abatement Period (the "Abated Expenses and Taxes"). Additionally, if and to the
extent that Tenant's completion of its Initial Alterations (as defined in
Exhibit D attached hereto) is delayed beyond the 75 day Abatement Period
referred to above by reason

1

--------------------------------------------------------------------------------

of a Landlord Delay (as defined in Exhibit D attached hereto), then the
Abatement Period, and Tenant's right to Abated Base Rent and Abated Expenses and
Taxes, shall be extended as provided in Exhibit D. In the event Tenant defaults
at any time during the Term following the expiration of all applicable cure
periods without cure, all Abated Base Rent and Abated Expenses and Taxes shall
immediately become due and payable. The payment by Tenant of the Abated Base
Rent and the Abated Expenses and Taxes in the event of an uncured default as set
forth in the immediately preceding sentence shall not limit or affect any of
Landlord's other rights, pursuant to this Lease or at law or in equity. During
the Abatement Period, only Base Rent and Expenses and Taxes shall be abated, and
all Additional Rent and other costs and charges specified in this Lease shall
remain as due and payable pursuant to the provisions of this Lease. In the event
that Tenant both (a) substantially completes the Initial Alterations (as defined
in Exhibit D of this Lease) prior to the last day of the Abatement Period, and
(b) commences its business operations in the Premises prior to the last day of
the Abatement Period, Tenant shall commence paying Base Rent in accordance with
the above Base Rent schedule and Expenses and Taxes in accordance with
Article IV of this Lease on a pro rata basis based upon the portion of the
Premises in which Tenant has commenced its business operations prior to the last
day of the Abatement Period. In such event, the payment of such prorated Base
Rent, Expenses and Taxes shall commence with the day after the date Tenant
commences its business operations in the Premises. For purposes of this
paragraph, the Initial Alterations shall be deemed substantially completed on
the date that, in Landlord's reasonable judgment, all Initial Alterations have
been performed, other than any details of construction, mechanical adjustment or
any other similar matter, the non-completion of which does not materially
interfere with Tenant's use of the Premises.

E."Tenant's Pro Rata Share": 100%.

F."Term": A period of 122 months and 15 days. The Term shall commence on the
date Landlord delivers possession of the Premises to Tenant in vacant and
broom-clean condition with the Premises free from occupancy by any party,
including, without limitation, Visto Corporation, Inc. (the "Commencement Date")
and, unless terminated early in accordance with this Lease, end on the date
which is 122 months and 15 days after the Commencement Date (the "Termination
Date"). Notwithstanding the foregoing, in no event shall the Commencement Date
occur prior to November 15, 2001. Landlord and Tenant acknowledge that as of the
date of this Lease, it is currently anticipated that the Commencement Date shall
be November 15, 2001 (the "Anticipated Commencement Date"), and Landlord shall
use its reasonable efforts to tender possession of the Premises to Tenant by
November 15, 2001. In the event the Commencement Date is not November 15, 2001,
Landlord and Tenant shall enter into a commencement letter agreement in the form
attached as Exhibit C setting forth the actual Commencement Date and the actual
Termination Date.

G.Tenant allowance(s): None.

H."Security Deposit": $1,200,000.00, as more fully described in Article VI of
this Lease.

I."Guarantor(s)": None.

J."Broker(s)": Cornish & Carey Commercial for Landlord and CRESA Partners for
Tenant.

K."Permitted Use": Office, research and development, laboratory, manufacturing,
storage and other legal uses (including biotech and pharmaceutical research and
development and manufacturing) as permitted by local zoning laws applicable to
the Premises and otherwise permitted by the Governing Documents (as that term is
defined in Article XXXI.M. below).

2

--------------------------------------------------------------------------------

L."Notice Addresses":

Tenant:

On and after the Commencement Date, notices shall be sent to Tenant at the
Premises. Prior to the Commencement Date, notices shall be sent to Tenant at the
following address:

Aerogen, Inc.
1310 Orleans Drive
Sunnyvale, California 94089
Attention: General Counsel
Phone #: (408) 543-2400
Fax #: (408) 543-2450           Landlord:   With a copy to: EOP-Shoreline
Technology Park, L.L.C.
c/o Equity Office Properties Trust
5104 Old Ironsides Drive
Santa Clara, California 95054
Attention: Building Manager   Equity Office Properties Trust
Two North Riverside Plaza
Suite 2100
Chicago, Illinois 60606
Attention: Regional Counsel—San Jose Region


Rent (defined in Section IV.A) is payable to the order of Equity Office
Properties at the following address: EOP Operating Limited Partnership, as agent
for EOP-Shoreline Technology Park, Dept. #8824, Los Angeles, California
90084-8824.

M."Business Day(s)" are Monday through Friday of each week, exclusive of New
Year's Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day ("Holidays"). Landlord may designate additional Holidays, provided
that the additional Holidays are commonly recognized by other office buildings
in the area where the Building is located.

N."Comparable Buildings" means other office and research and development type
buildings in the Shoreline submarket of Mountain View, California which are
perceived in the marketplace to be similar to the Project, taking into account
the size, age, quality of construction and location, as such market perception
may change over time, depending upon future development in the Mountain View,
California area.

O."Law(s)" means all applicable statutes, codes, ordinances, orders, rules and
regulations of any municipal or governmental entity.

P."Normal Business Hours" for the Building are 7:00 a.m. to 6:00 p.m. on
Business Days, and 9:00 A.M. to 2:00 P.M. on Saturdays.

Q."Property" means the Building and the parcel(s) of land on which it is located
and the Building's parking area and other improvements serving the Building, if
any, and the parcel(s) of land on which they are located.

R."Project" shall mean the development located on approximately 51.83 acres
commonly described as Shoreline Technology Park, which includes the Building,
the Property, as well as other buildings and property as outlined on Exhibit A-2
attached hereto and incorporated herein.

S."Rentable Square Footage of the Project" is deemed to be 726,508 square feet.

3

--------------------------------------------------------------------------------



II. Lease Grant.

    Landlord leases the Premises to Tenant and Tenant leases the Premises from
Landlord, together with the right in common with others to use any other
portions of the Project that are designated by Landlord for the common use of
tenants and others, such as sidewalks, unreserved parking areas, common
corridors, elevator foyers, restrooms, vending areas, lobby areas, artificial
lakes, walkways, water amenities, landscaping, plaza, roads, driveways, and
recreation areas (collectively, the "Common Areas"), including but not limited
to that certain recreation area (the "Recreational Area") which is maintained by
Landlord in the location and configuration shown on Exhibit A-3 attached hereto;
provided that Tenant shall have, subject to the terms of this Lease, the
exclusive right to use the corridors, elevator foyers, restrooms, vending areas
and lobby areas located with the Building. Notwithstanding the foregoing to the
contrary, Tenant's right to use the Recreational Area shall be subject to the
right of the City of Mountain View ("City") to require that a portion of the
Recreational Area be paved and used for parking purposes at a time to be
determined at the discretion of the City. The area to be used for parking
purposes is indicated as "Potential Parking Area" on Exhibit A-3. If the City
requires the parking, Tenant shall have the non-exclusive right to use the
parking spaces created thereby.

III. Adjustment of Commencement Date; Possession.

A.Intentionally Omitted.

B.Subject to Landlord's obligations under Section IX.B. and the provisions of
this Section III.B. below, the Premises are accepted by Tenant in "as is"
condition and configuration. On or before the Commencement Date, Landlord, at
Landlord's sole cost and expense, shall hire The Trane Company or another
HVAC/engineering company reasonably acceptable to Tenant to (i) inspect the
heating, ventilating and air conditioning systems within the Premises, and
(ii) certify to Landlord and Tenant that such systems are in good working order.
Subject to the foregoing, by taking possession of the Premises, Tenant agrees
that the Premises are in good order and satisfactory condition, and that there
are no representations or warranties by Landlord regarding the condition of the
Premises, the Building or the Project. Landlord shall not be obligated to tender
possession of the Premises or other space leased by Tenant from time to time
hereunder that, on the date possession is delivered, is occupied by a tenant or
other occupant or that is subject to the rights of any other tenant or occupant,
nor shall Landlord have any other obligations to Tenant under this Lease with
respect to such space until the date Landlord: (i) recaptures such space from
such existing tenant or occupant; and (2) regains the legal right to possession
thereof. If Landlord is delayed delivering possession of the Premises or any
other space due to the holdover or unlawful possession of such space by any
party, Landlord shall use reasonable efforts to obtain possession of the space,
in which case, the Commencement Date shall be postponed until the date Landlord
delivers possession of the Premises to Tenant with the Premises free from
occupancy by any party, subject to Tenant's right to terminate this Lease on the
Drop Dead Date (as defined in the following paragraph) if the Commencement Date
has not occurred by the Drop Dead Date, and the Termination Date, at the option
of Landlord, may be postponed by an equal number of days. Tenant shall have no
claim for damages against Landlord as a result of any such failure to deliver
possession of the Premises to Tenant, all of which are hereby waived and
released by Tenant.

Notwithstanding the foregoing, if the Commencement Date has not occurred on or
before the Drop Dead Date (defined below), Tenant, in its sole and absolute
discretion and as its sole remedy, shall have the right to terminate this Lease
by giving Landlord written notice of termination on or before the earlier to
occur of: (i) 5 Business Days after the Drop Dead Date, and (ii) the date on
which the Commencement Date actually occurs. In such event, this

4

--------------------------------------------------------------------------------

Lease shall be deemed null and void and of no further force and effect and
Landlord shall promptly refund any prepaid rent, the Letter of Credit and any
Security Deposit previously advanced by Tenant under this Lease and the parties
hereto shall have no further responsibilities or obligations to each other with
respect to this Lease. The "Drop Dead Date" shall mean the date which is 60 days
after the later of November 1, 2001, the date this Lease is properly executed
and delivered by Tenant, the date all prepaid rental and Security Deposits
required under this Lease are delivered to Landlord, and, the date the
contingency set forth in Article IV of Exhibit E of this Lease has either been
satisfied or waived by the parties hereto. Notwithstanding anything herein to
the contrary, if Landlord determines in good faith that it will be unable to
cause the Commencement Date to occur by the Drop Dead Date, Landlord shall have
the right to provide Tenant with written notice (the "Drop Dead Date Extension
Notice") of such inability, which Drop Dead Date Extension Notice shall set
forth the date on which Landlord reasonably believes that the Commencement Date
will occur. Upon receipt of the Drop Dead Date Extension Notice, Tenant shall
have the right to terminate this Lease by providing written notice of
termination to Landlord within 5 Business Days after the date of the Drop Dead
Date Extension Notice. If Tenant does not terminate this Lease within such 5
Business Day period, the Drop Dead Date automatically shall be amended to be the
date set forth in Landlord's Drop Dead Date Extension Notice.

C.Tenant shall not take possession of the Premises before the Commencement Date.

IV. Rent.

A.Payments. As consideration for this Lease, Tenant shall pay Landlord, without
any setoff or deduction, the total amount of Base Rent and Additional Rent due
for the Term. "Additional Rent" means all sums (exclusive of Base Rent) that
Tenant is required to pay Landlord. Additional Rent and Base Rent are sometimes
collectively referred to as "Rent". Tenant shall pay and be liable for all
rental, sales and use taxes (but excluding income taxes, franchise taxes, gross
receipts taxes and excess profits taxes), if any, imposed upon or measured by
Rent payable by Tenant under this Lease and levied or imposed under applicable
Law. Base Rent and recurring monthly charges of Additional Rent shall be due and
payable in advance on the first day of each calendar month without notice or
demand, provided that the installment of Base Rent for the 1st full calendar
month of the Term shall be payable upon the execution of this Lease by Tenant.
All other items of Rent shall be due and payable by Tenant on or before 30 days
after billing by Landlord. All payments of Rent shall be by good and sufficient
check or by other means (such as automatic debit or electronic transfer)
acceptable to Landlord. If Tenant fails to pay any item or installment of Rent
when due, Tenant shall pay Landlord an administration fee equal to 5% of the
past due Rent, provided that Tenant shall be entitled to a grace period of
5 days for the first 2 late payments of Rent in a given calendar year. If the
Term commences on a day other than the first day of a calendar month or
terminates on a day other than the last day of a calendar month, the monthly
Base Rent and Tenant's Pro Rata Share of Expenses (defined in Section IV.C.) and
Taxes (defined in Section IV.D.) for the month shall be prorated based on the
number of days in such calendar month. Landlord's acceptance of less than the
correct amount of Rent shall be considered a payment on account of the earliest
Rent due. No endorsement or statement on a check or letter accompanying a check
or payment shall be considered an accord and satisfaction, and either party may
accept the check or payment without prejudice to that party's right to recover
the balance or pursue other available remedies. Tenant's covenant to pay Rent is
independent of every other covenant in this Lease.

B.Payment of Tenant's Pro Rata Share of Expenses and Taxes. Tenant shall pay
Tenant's Pro Rata Share of the total amount of Expenses (defined in
Section IV.C.) and Taxes (defined in

5

--------------------------------------------------------------------------------

Section IV.D) for each calendar year during the Term. Landlord shall provide
Tenant with a good faith estimate of the total amount of Expenses and Taxes for
each calendar year during the Term. On or before the first day of each month,
Tenant shall pay to Landlord a monthly installment equal to one-twelfth of
Tenant's Pro Rata Share of Landlord's estimate of the total amount of Expenses
and Taxes. If Landlord determines that its good faith estimate was incorrect by
a material amount, Landlord may provide Tenant with a revised estimate. After
its receipt of the revised estimate, Tenant's monthly payments shall be based
upon the revised estimate. If Landlord does not provide Tenant with an estimate
of the total amount of Expenses and Taxes by January 1 of a calendar year,
Tenant shall continue to pay monthly installments based on the previous year's
estimate until Landlord provides Tenant with the new estimate. Upon delivery of
the new estimate, an adjustment shall be made for any month for which Tenant
paid monthly installments based on the previous year's estimate. Tenant shall
pay Landlord the amount of any underpayment within 30 days after receipt of the
new estimate. Any overpayment shall be refunded to Tenant within 30 days or
credited against the next due future installment(s) of Additional Rent.

As soon as is practical following the end of each calendar year, Landlord shall
furnish Tenant with a statement of the actual amount of Expenses and Taxes for
the prior calendar year and Tenant's Pro Rata Share of the actual amount of
Expenses and Taxes for the prior calendar year (the "Annual Statement").
Landlord shall use reasonable efforts to furnish the Annual Statement on or
before June 1 of the calendar year immediately following the calendar year to
which the statement applies. If the estimated amount of Expenses and Taxes for
the prior calendar year is more than the actual amount of Expenses and Taxes for
the prior calendar year as shown on the Annual Statement, Landlord shall apply
any overpayment by Tenant against Additional Rent due or next becoming due,
provided if the Term expires before the determination of the overpayment,
Landlord shall refund any overpayment to Tenant after first deducting the amount
of Rent due. If the estimated amount of Expenses and Taxes for the prior
calendar year as shown on the Annual Statement is less than the actual amount of
Expenses and Taxes for such prior year, Tenant shall pay Landlord, within
30 days after its receipt of the statement of Expenses and Taxes, any
underpayment for the prior calendar year.

C.Expenses Defined. "Expenses" means the sum of (y) 100% of all direct and
indirect costs and expenses incurred in each calendar year in connection with
operating, maintaining, repairing, managing and owning the Premises, the
Building, the Property, and the parking structure(s) or parking lot(s)
predominantly serving the Building, and (z) the Building's allocable share of
the direct and indirect costs of operating and maintaining the Common Areas of
the Project, the Building's allocable share (not to exceed the rentable square
footage of the Building divided by the rentable square footage of the entire
Project, as the same may change from time to time) of all costs, fees, expenses
or other amounts payable by Landlord to the Association, if any, and the
Building's allocable share of all fees payable to the company or the
Association, if applicable, managing the parking areas within the Project.
Landlord agrees to act in a commercially reasonable manner in incurring
Expenses, taking into consideration the class and the quality of the Project.
"Expenses" shall include, but not be limited to:

1.Labor costs, including, wages, salaries, social security and employment taxes,
medical and other types of insurance, uniforms, training, and retirement and
pension plans; provided that if any employee performs services in connection
with the Project and other buildings not included within the Project, costs
associated with such employee may be proportionately included in Expenses based
on the percentage of time such employee spends in connection with the operation,
maintenance and management of the Project.

2.Management fees, the cost of equipping and maintaining a management office,
accounting and bookkeeping services, legal fees not attributable to leasing or
collection

6

--------------------------------------------------------------------------------

activity, and other administrative costs. Landlord, by itself or through an
affiliate, shall have the right to directly perform or provide any services
under this Lease (including management services). However, in no event shall the
management fees for the Premises exceed 2.5% of the Base Rent due and payable
with respect to the Premises.

3.The cost of services, including amounts paid to service providers and the
rental and purchase cost of parts, supplies, tools and equipment.

4.Premiums and deductibles paid by Landlord for insurance, including workers
compensation, fire and extended coverage, earthquake, general liability, rental
loss, elevator, boiler and other insurance customarily carried from time to time
by owners of comparable office buildings.

5.Electrical Costs (defined below) and charges for HVAC, water, gas, steam and
sewer, but excluding those charges for which Landlord is reimbursed by tenants.
"Electrical Costs" means: (a) charges paid by Landlord for electricity;
(b) subject to the provisions of Article X.A. below, costs incurred in
connection with an energy management program for the Property, Building or
Project; and (c) subject to the provisions of Article X.A. below, if and to the
extent permitted by Law, a fee for the services provided by Landlord in
connection with the selection of utility companies and the negotiation and
administration of contracts for electricity, provided that such fee shall not
exceed 50% of any savings obtained by Landlord. Electrical Costs shall be
adjusted as follows: (i) amounts received by Landlord as reimbursement for above
standard electrical consumption shall be deducted from Electrical Costs;
(ii) the cost of electricity incurred to provide overtime HVAC to specific
tenants (as reasonably estimated by Landlord) shall be deducted from Electrical
Costs; and (iii) if Tenant is billed directly for the cost of building standard
electricity to the Premises as a separate charge in addition to Base Rent, the
cost of electricity to individual tenant spaces in the Building and Project
shall be deducted from Electrical Costs.

6.The amortized cost of capital improvements (as distinguished from replacement
parts or components installed in the ordinary course of business) made to the
Building and/or the Common Areas which are: (a) performed primarily to reduce
operating expense costs or otherwise improve the operating efficiency of the
Building and/or the Common Areas, provided that Landlord, based on expert third
party advice, reasonably believes that such improvements will reduce operating
expense costs or improve the operating efficiency of the Building and/or Project
and such estimated savings are substantially realized; or (b) required to comply
with any Laws that are enacted, or first interpreted to apply to the Building
and/or the Common Areas, after the Commencement Date of this Lease. The cost of
capital improvements shall be amortized by Landlord over the lesser of the
Payback Period (defined below) or 5 years. The amortized cost of capital
improvements may, at Landlord's option, include actual or imputed interest at
the rate that Landlord would reasonably be required to pay to finance the cost
of the capital improvement. "Payback Period" means the reasonably estimated
period of time that it takes for the cost savings resulting from a capital
improvement to equal the total cost of the capital improvement.

If Landlord incurs Expenses for the Project together with one or more other
buildings or properties, whether pursuant to a reciprocal easement agreement,
common area agreement or otherwise, the shared costs and expenses shall be
equitably prorated and apportioned between the Project and the other buildings
or properties. Expenses shall not include: the cost of capital improvements
(except as set forth in Section IV.C.6 above); depreciation; interest (except as
provided above for the amortization of capital improvements); principal payments

7

--------------------------------------------------------------------------------

of mortgage and other non-operating debts of Landlord; the cost of repairs or
other work to the extent Landlord is reimbursed by insurance or condemnation
proceeds or by other tenants or third parties; costs in connection with leasing
space in the Building, including attorneys' fees, advertising costs and
brokerage commissions; lease concessions, including rental abatements and
construction allowances, granted to specific tenants; all "tenant allowances",
"tenant concessions" and other costs or expenses incurred in completing
fixturing, furnishing, renovating or otherwise improving, decorating or
redecorating space for tenants or other occupants of the Project, or vacant
leaseable space in the Project, except in connection with general maintenance
and repairs provided to the tenants of the Project in general; costs incurred in
connection with the sale, financing or refinancing of the Building; fines,
interest and penalties incurred due to the late payment of Taxes (defined in
Section IV.D) or Expenses; organizational expenses associated with the creation
and operation of the entity which constitutes Landlord; any penalties or damages
that Landlord pays to Tenant under this Lease or to other tenants in the Project
under their respective leases; costs incurred by Landlord in connection with the
correction of defects in design and original construction of the Building or
Project; fines or penalties incurred as a result of violation by Landlord of any
applicable Laws; or any costs or expense related to removal, cleaning, abatement
or remediation of "hazardous materials" in or about the Building, Common Area,
Property or Project, including, without limitation, hazardous substances in the
ground water or soil (including but not limited to any release or emission of
hydraulic fluids from the elevator lifts at the Project), except to the extent
caused by the release or emission of hazardous materials by Tenant, or except to
the extent such removal, cleaning, abatement or remediation is related to the
general repair and maintenance of the Building, Common Area or Property. If the
Project is not at least 95% occupied during any calendar year or if Landlord is
not supplying services to at least 95% of the total Rentable Square Footage of
the Project at any time during a calendar year, Expenses shall, at Landlord's
option, be determined as if the Project had been 95% occupied and Landlord had
been supplying services to 95% of the Rentable Square Footage of the Project
during that calendar year. The extrapolation of Expenses under this Section
shall be performed by appropriately adjusting the cost of those components of
Expenses that are impacted by changes in the occupancy of the Project.

D.Taxes Defined. "Taxes" shall mean: (1) all real estate taxes and other
assessments on the Building, Property and/or Project, including, but not limited
to, assessments for special improvement districts and building improvement
districts, taxes and assessments levied in substitution or supplementation in
whole or in part of any such taxes and assessments and the Project's share of
any real estate taxes and assessments under any reciprocal easement agreement,
common area agreement or similar agreement as to the Project; (2) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Project; and (3) all
commercially reasonable costs and fees incurred in connection with seeking
reductions in any tax liabilities described in (1) and (2), including, without
limitation, any costs incurred by Landlord for compliance, review and appeal of
tax liabilities. Without limitation, Taxes shall not include any income, gross
receipts, excess profits, capital levy, franchise, transfer, capital stock,
gift, estate or inheritance tax. If an assessment is payable in installments,
Taxes for the year shall include the amount of the installment and any interest
due and payable during that year. For all other real estate taxes, Taxes for
that year shall, at Landlord's election, include either the amount accrued,
assessed or otherwise imposed for the year or the amount due and payable for
that year, provided that Landlord's election shall be applied consistently
throughout the Term. If a change in Taxes or refund of Taxes is obtained for any
year of the Term, then Taxes for that year will be retroactively adjusted and
Landlord shall provide Tenant with a credit, if any, based on the adjustment.

8

--------------------------------------------------------------------------------





Tenant shall be responsible for, and shall pay prior to delinquency, taxes or
governmental service fees, possessory interest taxes, fees or charges in lieu of
any such taxes, capital levies, or other charges imposed upon, levied with
respect to, or assessed against, its personal property, and its interest
pursuant to this Lease. To the extent that any such taxes are not separately
assessed or billed to Tenant, Tenant shall pay the amount thereof as invoiced to
Tenant by Landlord prior to the delinquency of such taxes. In the event that the
tenant improvements in the Building which correspond to the Initial Alterations,
as defined in this Lease, are assessed and taxed separately by the applicable
taxing authority, then Tenant shall be liable and shall pay that portion of the
Taxes applicable to the value of the Initial Alterations in the Premises based
on the value attributed thereto by the applicable taxing authority to either
(a) the applicable taxing authority prior to the delinquency of such taxes in
the event Tenant is billed directly by such taxing authority, or (b) the
Landlord within 30 days after written demand, in the event Landlord is billed
directly by the applicable taxing authority.

E.Audit Rights. Tenant may, within 90 days after receiving Landlord's Annual
Statement (as defined in Section IV.B above) give Landlord written notice
("Review Notice") that Tenant intends to review Landlord's records of the
Expenses for that calendar year. Within a reasonable time after receipt of the
Review Notice, Landlord shall make all pertinent records available for
inspection that are reasonably necessary for Tenant to conduct its review. If
any records are maintained at a location other than the office of the Project,
Tenant may either inspect the records at such other location or pay for the
reasonable cost of copying and shipping the records. If Tenant retains an agent
to review Landlord's records, the agent must be with a licensed CPA firm. Tenant
shall be solely responsible for all costs, expenses and fees incurred for the
audit. However, notwithstanding the foregoing, if Landlord and Tenant determine
that Expenses for the Building for the year in question were less than stated by
more than 4%, Landlord, within 30 days after its receipt of paid invoices
therefor from Tenant, shall reimburse Tenant for the reasonable amounts paid by
Tenant to third parties in connection with such review by Tenant. Within 60 days
after the records are made available to Tenant, Tenant shall have the right to
give Landlord written notice (an "Objection Notice") stating in reasonable
detail any objection to Landlord's statement of Expenses for that year. If
Tenant fails to give Landlord an Objection Notice within the 60 day period or
fails to provide Landlord with a Review Notice within the 90 day period
described above, Tenant shall be deemed to have approved Landlord's statement of
Expenses and Taxes and shall be barred from raising any claims regarding the
Expenses and Taxes for that year. If Tenant provides Landlord with a timely
Objection Notice, Landlord and Tenant shall work together in good faith to
resolve any issues raised in Tenant's Objection Notice. If Landlord and Tenant
determine that Expenses and Taxes for the calendar year are less than reported,
Landlord shall provide Tenant with a credit against the next installment of Rent
in the amount of the overpayment by Tenant. Likewise, if Landlord and Tenant
determine that Expenses and Taxes for the calendar year are greater than
reported, Tenant shall pay Landlord the amount of any underpayment within
30 days. The records obtained by Tenant shall be treated as confidential. In no
event shall Tenant be permitted to examine Landlord's records or to dispute any
statement of Expenses and Taxes unless Tenant has paid and continues to pay all
Rent when due.

V. Compliance with Laws; Use.

A.The Premises shall be used only for the Permitted Use and for no other use
whatsoever. Tenant shall not use or permit the use of the Premises for any
purpose which is illegal, dangerous to persons or property or which, in
Landlord's reasonable opinion, unreasonably disturbs any other tenants of the
Building or the Project or interferes with the operation of

9

--------------------------------------------------------------------------------

the Building or the Project. Tenant shall comply with all Laws, including the
Americans with Disabilities Act, regarding the operation of Tenant's business
and the use, condition, configuration and occupancy of the Premises. Tenant,
within 10 days after receipt, shall provide Landlord with copies of any notices
it receives regarding a violation or alleged violation of any Laws. Tenant shall
comply with the rules and regulations of the Project attached as Exhibit B and
such other reasonable rules and regulations adopted by Landlord from time to
time. Tenant shall also cause its agents, contractors, subcontractors,
employees, customers, and subtenants to comply with all rules and regulations.
Landlord shall not knowingly discriminate against Tenant in Landlord's
enforcement of the rules and regulations. Except for Tenant's obligation to
comply with the ADA as set forth above, nothing herein shall require Tenant to
comply with Laws or requirements of public authorities which require the
installation of new or additional structural, seismic, mechanical, electrical,
plumbing or fire/life safety systems on a Project-wide basis without reference
to the particular use of Tenant or any Alterations (including the Initial
Alterations) performed by Tenant ("Project-Wide Laws"). Subject to Tenant's
obligation to comply with the ADA as set forth above, Landlord will, at
Landlord's expense (except to the extent properly included in Expenses), perform
all acts required to comply with such Project-Wide Laws as the same affect the
Premises, the Building and the Project. If there is a conflict between this
Lease and any rules and regulations enacted after the date of this Lease, the
terms of this Lease shall control.

B.As used in this Lease, "Hazardous Materials" shall mean any material or
substance that is now or hereafter prohibited or regulated by any statute, law,
rule, regulation or ordinance or that is now or hereafter designated by any
governmental authority to be radioactive, toxic, hazardous or otherwise a danger
to health, reproduction or the environment including but not limited to (i) oil
and petroleum products, (ii) radioactive materials, (iii) asbestos and
asbestos-containing materials, (iv) polychlorinated biphenyls and (v) substances
defined as "hazardous substances", "hazardous materials", or "toxic substances"
in the Comprehensive Environmental Response Compensation and Liability Act of
1980, as amended, 42 U.S.C. §§9601 et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. §§1801 et seq.; the Resource Conservation and
Recovery Act, 42 U.S.C. §§6901, et seq.; the Toxic Substances Control Act, 15
U.S.C. §§2601, et seq.; the Clean Water Act, 33 U.S.C. §§1251 et seq.; the
California Hazardous Waste Control Act, Health and Safety Code §§25330, et seq.;
the California Safe Drinking Water and Toxic Enforcement Act, Health and Safety
Code §§25249.5, et seq.; California Health and Safety Code §§25280, et seq.
(Underground Storage of Hazardous Substances); the California Hazardous Waste
Management Act, Health and Safety Code §§25170, et seq. (Hazardous Materials
Release Response Plans and Inventory); the California Porter-Cologne Water
Quality Control Act, Water Code §§13000, et seq.; all as amended. As used in
this Lease, "Environmental Laws" shall mean all local, state, or federal laws,
statutes, ordinances, rules and regulations now or hereafter enacted, issued or
promulgated by any governmental authority which relate to any Hazardous Material
or the use, manufacture, handling, treatment, transportation, production,
disposal, discharge, distribution, release, recycling, emission, sale, or
storage of, or the exposure of any person to, a Hazardous Material. Tenant
shall, at Tenant's sole cost and expense, comply with all Environmental Laws
applicable to its operations within the Premises and will at its sole expense
obtain, procure and comply with all permits, licenses and other governmental
approvals required for Tenant's Permitted Use of the Premises. Tenant shall not
and shall not permit any other party to use, manufacture, handle, treat,
transport, produce, dispose of, discharge, distribute, release, recycle, emit,
sell, or store any Hazardous Materials in violation of any Environmental Laws,
on or around the Premises or the surrounding property during the term of this
Lease. Landlord and Tenant may use, in compliance with all applicable laws,

10

--------------------------------------------------------------------------------

including Environmental Laws, reasonable amounts of non-toxic, non-flammable
office and janitorial supplies and products typically used in buildings similar
to the Premises and which are sold over the counter to the public at retail,
and, in addition, during the construction of Tenant's Initial Alterations and
subsequent alterations, Landlord and Tenant may use ordinary and necessary
building materials and containerized petroleum products stored and used in
compliance with all applicable Environmental Laws. In addition to the foregoing,
and notwithstanding any other provisions in this Lease, Landlord acknowledges
and agrees that Tenant may use, research, develop, test, manufacture, handle,
treat, transport, produce, dispose of, distribute, sell or store, in compliance
with all applicable Environmental Laws, Hazardous Materials, chemicals, drugs,
drug compounds, controlled substances, pharmaceuticals and other materials used
by Tenant now or in the future in its biotechnology and pharmaceutical business
as reflected in Tenant's periodic Hazardous Materials Management Plans and other
reports and disclosures filed by Tenant with applicable governmental agencies
(collectively, "Tenant's Hazardous Material Filings"). Tenant shall deliver true
and complete copies of all of Tenant's Hazardous Material Filings to Landlord
concurrent with its delivery of Tenant's Hazardous Material Filings to the
applicable government agencies. In all events, Tenant shall comply with all Laws
pertaining to and governing the use, generation, storage and transportation of
these materials by Tenant and Tenant shall remain solely liable for the costs of
abatement, removal and remediation. Tenant shall indemnify, defend and hold
Landlord and its officers, directors, employees, partners, affiliates,
subsidiaries, shareholders, agents, lenders, attorneys, successors and assigns
harmless from and against all claims, damages, liabilities, losses, fines,
penalties, consequential damages, costs and expenses, demands, causes of action,
judgments and attorneys' and consultant's fees, whether foreseeable or
unforeseeable, directly or indirectly arising out of Tenant's and Tenant's
Parties' use, handling, generation, storage, disposal, exposure of others to,
emission or release of Hazardous Materials on or about the Premises. The
foregoing indemnity obligations shall include, without limitation, the cost of
any required or necessary repair, cleanup or detoxification of the Premises,
Building or other properties and the preparation of any closure or other
required plans, whether such action is required or necessary prior to or
following the termination of this Lease. Tenant's obligations pursuant to the
foregoing indemnity shall survive the expiration or earlier termination of the
Lease. Upon request by Landlord from time to time, Tenant shall make a
reasonable demonstration to Landlord that Tenant has been and will continue to
store, handle and dispose of any such Hazardous Materials in a manner that
protects health, safety and the environment and complies with all applicable
Environmental Laws. The factors to be addressed in any such demonstration shall
include, but may not be limited to: (i) a description of the approximate
quantities of each Hazardous Material used, (ii) a description of how the
Hazardous Materials have been and will be stored (e.g. use of fire safety
cabinets, description of designated areas, evidence showing that incompatible
materials will not be stored near each other, etc.), (iii) a description of the
hazardous properties of the materials (including delivery of a MSDS for each
such material), (iv) description of safeguards used by Tenant to ensure that
only properly trained employees will have access to the Hazardous Materials, and
(v) a description of how the materials have been and will be used in the
manufacturing or research process and how any byproducts of the process or any
unused materials have been and will be disposed of. Tenant may, in its sole and
absolute discretion, condition the making of any such demonstration upon the
receipt by Tenant from Landlord of a reasonable confidentiality agreement
pursuant to which Landlord agrees to keep confidential the information provided
in the demonstration by Tenant.

Landlord represents that, to its knowledge based solely upon the actual
knowledge of Teresa Marks, property manager for the Building, except as
disclosed in that certain Phase I

11

--------------------------------------------------------------------------------

Environmental Report of Shoreline Technology Park (Phases I and II) dated
October 30, 1996 prepared by Property Solutions Incorporated, and subsequent
Report Review and Supplemental Environmental Information Review dated
December 13, 1996 by Haley & Aldrich, Inc., the Building and the Premises are
free of Hazardous Materials in amounts and conditions which are in violation of
applicable Environmental Laws.

VI. Security Deposit.

    The Security Deposit shall be in the form of an irrevocable letter of credit
(the "Letter of Credit") which shall: (a) be in the amount of $1,200,000.00;
(b) be issued on the form attached hereto as Exhibit G; (c) name Landlord as its
beneficiary; (d) be drawn on an FDIC insured financial institution reasonably
satisfactory to Landlord; and (e) be annually renewable so as to expire no
earlier than 60 days after the Termination Date of this Lease. The Letter of
Credit shall be delivered to Landlord within 10 Business Days of the execution
of this Lease by Tenant, but in no event prior to the Prior Tenant's execution
and delivery of the Prior Tenant Modification Agreement referred to in
Section IV of Exhibit E. The Security Deposit shall be held by Landlord without
liability for interest (unless required by Law) as security for the performance
of Tenant's obligations. The Security Deposit is not an advance payment of Rent
or a measure of Tenant's liability for damages. Landlord may, from time to time,
without prejudice to any other remedy, use all or a portion of the Security
Deposit to satisfy past due Rent (following the expiration of any applicable
cure period without cure) or to cure any uncured default by Tenant (following
the expiration of any applicable cure period without cure). If Landlord uses the
Security Deposit, Tenant shall on demand restore the Security Deposit to its
original amount. Landlord shall return the Letter of Credit (subject to any
permissible draws made upon the Letter of Credit) and any unapplied portion of
the Security Deposit to Tenant within 45 days after the later to occur of:
(1) the determination of Tenant's Pro Rata Share of Expenses and Taxes for the
final year of the Term; (2) the date Tenant surrenders possession of the
Premises to Landlord in accordance with this Lease; or (3) the Termination Date.
Notwithstanding the foregoing to the contrary, if Tenant is not in default at
the termination of this Lease, Landlord shall return the Letter of Credit
(subject to any permissible draws made upon the Letter of Credit) and any
unapplied balance of the Security Deposit to Tenant within 60 day(s) after
Tenant surrenders the Premises to Landlord in accordance with this Lease. In
addition to any other deductions Landlord is entitled to make pursuant to the
terms hereof, Landlord shall have the right to make a good faith estimate of any
unreconciled Expenses and/or Taxes as of the Termination Date and to deduct any
anticipated shortfall from the Security Deposit, provided that Landlord has
first notified Tenant and made demand upon Tenant for such amounts, and Tenant
has failed to pay such estimate of unreconciled Expenses and/or Taxes to
Landlord within 10 days of the date of Landlord's demand upon Tenant. Such
estimate shall be final and binding upon Tenant. If Landlord transfers its
interest in the Premises, Landlord may assign the Security Deposit to the
transferee and, following the assignment, Landlord shall have no further
liability for the return of the Security Deposit. Landlord shall not be required
to keep the Security Deposit separate from its other accounts. Tenant hereby
waives the provisions of Section 1950.7 of the California Civil Code, or any
similar or successor Laws now or hereinafter in effect.

VII. Services.

A.Subject to the provisions of Article X below, Tenant will be responsible, at
its sole cost and expense, for the furnishing of all services and utilities to
the Premises, including, but not limited to, heating, ventilation and
air-conditioning, electricity, water, light, power, trash pick-up, sewer
charges, telephone, janitorial and interior Building security services and all
other utility services supplied to the Premises, and all taxes and surcharges
thereon. Landlord agrees to maintain and repair the Property as described in
Article IX.B. Tenant shall have access to the Building for Tenant and its
employees 24 hours per day/7 days per week, subject to events of Force Majeure,
the terms of this Lease and such security or monitoring systems

12

--------------------------------------------------------------------------------

as Landlord may reasonably impose, including, without limitation, sign-in
procedures and/or presentation of identification cards.

B.Any interruption or termination of, services due to the application of Laws,
the failure of any equipment, the performance of repairs, improvements or
alterations, or the occurrence of any other event (a "Service Failure") shall
not render Landlord liable to Tenant, constitute a constructive eviction of
Tenant, give rise to an abatement of Rent, nor relieve Tenant from the
obligation to fulfill any covenant or agreement. Furthermore, in no event shall
Landlord be liable to Tenant for any loss or damage, including the theft of
Tenant's Property (defined in Article XV), arising out of or in connection with
the failure of any security services, personnel or equipment.

VIII. Leasehold Improvements.

    Upon the expiration or earlier termination of this Lease, Tenant shall have
the right to remove from the Premises all of Tenant's laboratory and related
equipment, fixtures, trade fixtures, inventory and removable personal property
which has been installed and paid for by Tenant (collectively, "Tenant's FF&E"),
provided that Tenant returns the Premises to Landlord broom clean, and in good
order, condition and repair, ordinary wear and tear and damage by fire and other
casualty for which Landlord is required to make repairs hereunder excepted. All
improvements (other than Tenant's FF&E) to the Premises (collectively,
"Leasehold Improvements") shall be owned by Landlord and shall remain upon the
Premises without compensation to Tenant. However, Landlord, by written notice to
Tenant within 30 days prior to the Termination Date, may require Tenant to
remove, at Tenant's expense: (1) Cable (defined in Section IX.A) installed by or
for the exclusive benefit of Tenant and located in the Premises or other
portions of the Project; (2) any Leasehold Improvements that are performed by or
for the benefit of Tenant and, in Landlord's reasonable judgment, are of a
nature that would require removal and repair costs that are materially in excess
of the removal and repair costs associated with improvements to buildings of
this kind; and (3) all laboratory equipment, benches, laboratory casework,
hoods, cleanrooms, lab walls and equipment yard (collectively referred to as
"Required Removables"). Without limitation, it is agreed that Required
Removables include internal stairways, raised floors, personal baths and
showers, vaults, rolling file systems and structural alterations and
modifications of any type installed by or for the exclusive benefit of Tenant
and located in the Premises or other portions of the Project. The Required
Removables designated by Landlord shall be removed by Tenant before the
Termination Date, provided that upon prior written notice to Landlord, Tenant
may remain in the Premises for up to 5 days after the Termination Date for the
sole purpose of removing the Required Removables and Tenant's FF&E. Tenant's
possession of the Premises shall be subject to all of the terms and conditions
of this Lease, including the obligation to pay Rent on a per diem basis at the
rate in effect for the last month of the Term. Tenant shall repair damage caused
by the installation or removal of Required Removables or the Tenant's FF&E. If
Tenant fails to remove any Required Removables or perform related repairs in a
timely manner, Landlord, at Tenant's expense, may remove and dispose of the
Required Removables and perform the required repairs. Tenant, within 30 days
after receipt of an invoice, shall reimburse Landlord for the reasonable costs
incurred by Landlord. Notwithstanding the foregoing, Tenant, at the time it
requests approval for a proposed Alteration (defined in Section IX.C), or the
Initial Alterations (defined in Exhibit D) may request in writing that Landlord
advise Tenant whether the Alteration or the Initial Alterations, as the case may
be, or any portion of the Alteration or the Initial Alterations, as the case may
be, will constitute a Required Removable. Within 10 days after receipt of
Tenant's request, Landlord shall reasonably advise Tenant in writing as to which
portions of the Alteration or the Initial Alterations, as the case may be, if
any, will constitute Required Removables.

13

--------------------------------------------------------------------------------

IX. Repairs, Maintenance and Alterations.

A.Tenant's Repair and Maintenance Obligations. Tenant shall, at its sole cost
and expense, promptly perform all maintenance and non-structural repairs to the
Premises that are not Landlord's express responsibility under this Lease, and
shall keep the Premises in good condition and repair (including the replacement
of any applicable improvements and appurtenances when necessary), reasonable
wear and tear and casualty damage excepted. Tenant's repair and replacement
obligations include, without limitation, repairs to and replacements of:
(1) floor covering; (2) interior partitions; (3) doors; (4) walls and wall
coverings; (5) electronic, phone and data cabling and related equipment
(collectively, "Cable") that is installed by or for the exclusive benefit of
Tenant and located in the Premises or other portions of the Project; (6) private
showers and kitchens, including hot water heaters, and similar facilities;
(7) mechanical (including HVAC), plumbing fixtures, sewer connections (within
the Building), wiring, electrical, lighting, and fire, life safety equipment and
systems serving the Building and the Premises; (8) interior and exterior
windows, glass and plate glass; (9) ceilings; (10) roof membrane(s) and roof
penetrator(s); (11) skylights; (12) fixtures and equipment; (13) Alterations
performed by contractors retained by Tenant, including related HVAC balancing.
All work shall be performed in accordance with the rules and procedures
described in Section IX.C. below. In addition, Tenant shall, at its sole cost
and expense, provide janitorial service to the Premises in a manner consistent
with Comparable Buildings. The janitorial service to be provided by Tenant shall
include, but not be limited to, the obligation to clean the exterior windows and
to keep the interior of the Premises such as the windows, floors, walls, doors,
showcases and fixtures clean and neat in appearance and to remove all trash and
debris which may be found in or around the Premises. Tenant shall also enter
into and keep and maintain in effect, service contracts reasonably acceptable to
Landlord with contractors reasonably acceptable to Landlord for the maintenance
of those systems servicing the Building as Landlord may reasonably designate,
including, without limitation, the HVAC, electrical and life safety systems of
the Building. Without limiting the foregoing, Tenant shall, at Tenant's sole
cost and expense, (a) promptly replace all broken glass in the Premises with
glass equal to or in excess of the specification and quality of the original
glass; and (b) promptly repair any damage caused by Tenant, Tenant's agents,
employees, invitees, visitors, subtenants or contractors. If Tenant fails to
make any repairs or replacements to the Premises or fails to perform the
required janitorial work in the Premises at the level required for more than
15 days after written notice from Landlord (although notice shall not be
required if there is an emergency), Landlord may make the repairs or
replacements or perform the janitorial work, as the case may be, and Tenant
shall pay the reasonable cost of the repairs, replacements or janitorial work,
as the case may be, to Landlord within 30 days after receipt of an invoice,
together with an administrative charge in an amount equal to 6% of the cost of
the work performed. In addition, in the event Tenant fails to make any required
repairs or provide the required janitorial services to the Premises and such
failure continues beyond the applicable cure period provided in Article XIX.B.
below, such failure shall constitute a default under this Lease. Tenant shall
maintain written records of maintenance and repairs and shall use certified
technicians to perform any such maintenance and repairs.

B.Landlord's Repair Obligations. Landlord shall keep and maintain in good repair
and working order (in accordance with standards generally comparable to those
observed in Comparable Buildings) and make repairs to and perform maintenance
upon: (1) the structural elements of the Building, including, without
limitation, the columns, footings, structural floor, interior load bearing and
exterior walls; (2) Common Areas, including, without limitation, parking
structures and parking areas, driveways, sidewalks, landscaping, irrigation and
lighting systems,

14

--------------------------------------------------------------------------------

except that Tenant shall pay for its share of the maintenance and repairs to
such Common Areas to the extent such costs are properly included in Expenses;
(3) the roof of the Building, including roof screens, but excluding the roof
membrane; and (4) elevators (if any) serving the Building. Landlord shall
promptly make repairs (considering the nature and urgency of the repair) for
which Landlord is responsible. Tenant hereby waives any and all rights under and
benefits of subsection 1 of Section 1932, and Sections 1941 and 1942 of the
California Civil Code, or any similar or successor Laws now or hereinafter in
effect.

C.Alterations. Tenant shall not make alterations, additions or improvements to
the Premises or install any Cable in the Premises or other portions of the
Building or the Project (collectively referred to as "Alterations") without
first obtaining the written consent of Landlord in each instance, which consent
shall not be unreasonably withheld, conditioned or delayed. However, Landlord's
consent shall not be required for any Alteration that satisfies all of the
following criteria (a "Cosmetic Alteration"): (1) is of a cosmetic nature such
as painting, wallpapering, hanging pictures and installing carpeting; (2) is not
visible from the exterior of the Premises or Building; (3) will not adversely
affect the systems or structure of the Building; and (4) does not require work
to be performed inside the walls or above the ceiling of the Premises. However,
even though consent is not required, the performance of Cosmetic Alterations
shall be subject to all the other provisions of this Section IX.C. Prior to
starting work, Tenant shall furnish Landlord with plans and specifications
reasonably acceptable to Landlord; names of contractors reasonably acceptable to
Landlord (provided that Landlord may designate specific reputable contractors
with respect to Building systems); copies of contracts; necessary permits and
approvals; and evidence of contractor's and subcontractor's insurance in amounts
reasonably required by Landlord. If, after receiving bids from Landlord's
specified contractors with respect to the Building Systems, Tenant reasonably
believes that one or more of the bids quoted by Landlord's specified contractors
is significantly higher than the applicable market rate for such work, Tenant
may, in the alternative, utilize alternative contractors in connection with such
work, provided that any such alternative contractors shall be subject to the
prior review and reasonable approval of Landlord. Changes to the plans and
specifications must also be submitted to Landlord for its reasonable approval.
Alterations shall be constructed in a good and workmanlike manner using
materials of a quality that is at least equal to the quality designated by
Landlord as the minimum standard for the Building and the Project. Landlord may
designate reasonable rules, regulations and procedures for the performance of
work in the Building and the Project. Tenant shall reimburse Landlord within
30 days after receipt of an invoice for sums paid by Landlord for reasonable
third party examination of Tenant's plans for non-Cosmetic Alterations. In
addition, within 30 days after receipt of an invoice from Landlord, Tenant shall
pay Landlord a fee for Landlord's oversight and coordination of any non-Cosmetic
Alterations as follows: (a) in the event the cost of any non-Cosmetic
Alterations in the Premises are less than or equal to $100,000 during any
calendar year, Tenant shall pay no oversight and coordination fee to Landlord;
(b) in the event the cost of any non-Cosmetic Alterations in the Premises are
greater than $100,000 but less than or equal to $300,000 during any calendar
year, Tenant shall pay to Landlord an oversight and coordination fee equal to 3%
of the total cost of the non-Cosmetic Alterations performed during such calendar
year; and (c) in the event the cost of any non-Cosmetic Alterations in the
Premises are greater than $300,000 during any calendar year, Tenant shall pay to
Landlord an oversight and coordination fee equal to 1.5% of the total cost of
the non-Cosmetic Alterations performed during such calendar year, up to a
maximum amount of $25,000 for each of such non-Cosmetic Alterations.
Notwithstanding the foregoing to the contrary, in no event shall Tenant be
obligated to pay Landlord a fee for Landlord's oversight and coordination of the
Initial Alterations (as defined in Exhibit D). Upon completion, Tenant shall
furnish "as-built" plans (except for Cosmetic Alterations), completion
affidavits, full and

15

--------------------------------------------------------------------------------

final waivers of lien in recordable form, and receipted bills covering all labor
and materials. Tenant shall assure that the Alterations comply with all
insurance requirements and Laws. Landlord's approval of an Alteration shall not
be a representation by Landlord that the Alteration complies with applicable
Laws or will be adequate for Tenant's use. The Landlord acknowledges that
Tenant's Initial Alterations will include construction and installation of
laboratories, cleanrooms, laboratory equipment, benches, case work, hoods, lab
walls and equipment yard, subject to Landlord's review and approval of the
Tenant's plans as provided in the Work Letter.

X. Use of Utility Services by Tenant.

A.Electricity, gas, water and other utility services used by Tenant in the
Premises shall, at Landlord's option, be paid for by Tenant either: (1) through
inclusion in Expenses (except as provided in Section X.B. for excess usage);
(2) by a separate charge payable by Tenant to Landlord within 30 days after
billing by Landlord; or (3) by separate charge billed by the applicable utility
company and payable directly by Tenant. Electricity shall initially be paid for
by Tenant by separate charge billed by the applicable utility company and
payable directly by Tenant. In the event Landlord subsequently elects to provide
electricity to the Premises and bill Tenant in the manner set forth in either
subclause (1) or subclause (2) above, then electrical service to the Premises
may be furnished by one or more companies providing electrical generation,
transmission and distribution services, and the cost of electricity may consist
of several different components or separate charges for such services, such as
generation, distribution and stranded cost charges, provided that any such
provider chosen by Landlord shall be subject to the prior approval of Tenant,
which approval shall not be unreasonably withheld, conditioned or delayed. In
such event, subject to Tenant's approval rights set forth in the immediately
preceding sentence, Landlord shall have the exclusive right to select any
company providing electrical service to the Premises, to aggregate the
electrical service for the Property and Premises with other buildings, to
purchase electricity through a broker and/or buyers group and to change the
providers and manner of purchasing electricity. If Landlord elects to change the
method of electricity delivery and payment to the Premises as provided in
subclause (1) or subclause (2) above, then Landlord shall be entitled to receive
a fee (if permitted by Law) for the selection of utility companies and the
negotiation and administration of contracts for electricity, provided that the
amount of such fee shall not exceed 50% of any savings obtained by Landlord.

B.Tenant's use of electrical service shall not exceed, either in voltage, rated
capacity, or overall load, that which Landlord deems to be standard for the
Building. If Tenant requests permission to consume excess electrical service,
Landlord may refuse to consent or may condition consent upon conditions that
Landlord reasonably elects (including, without limitation, the installation of
utility service upgrades, meters, submeters, air handlers or cooling units), and
the additional usage (to the extent permitted by Law), installation and
maintenance costs shall be paid by Tenant. Landlord shall have the right to
separately meter electrical usage for the Premises and to measure electrical
usage by survey or other commonly accepted methods.

16

--------------------------------------------------------------------------------



XI. Entry by Landlord.

    Landlord, its agents, contractors and representatives may enter the Premises
to inspect or show the Premises, to clean and make repairs, alterations or
additions to the Premises, and to conduct or facilitate repairs, alterations or
additions to any portion of the Building or the Project, including other
tenants' premises. Except in emergencies or to provide janitorial service (if
Landlord so elects in accordance with Article IX.A. above) and other regularly
scheduled services after Normal Business Hours, Landlord shall provide Tenant
with at least 24 hours prior notice of entry into the Premises, which may be
given orally. If reasonably necessary for the protection and safety of Tenant
and its employees, upon at least 72 hours prior notice to Tenant and
consultation with Tenant (except in the event of an emergency or except as may
be otherwise required by any governmental entity, in which event no prior notice
need be given and no prior consultation need be made), Landlord shall have the
right to temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. However, except in emergencies, Landlord will not
close the Premises if the work can reasonably be completed on weekends and after
Normal Business Hours. Entry by Landlord in accordance with this Article XI
shall not constitute constructive eviction or entitle Tenant to an abatement or
reduction of Rent. Notwithstanding the foregoing, Tenant, at its own expense,
may provide its own locks to one or more areas within the Premises (each a
"Secured Area"), provided that in no event shall the total amount of space
constituting Secured Areas exceed 10% of the Premises, in the aggregate. Tenant
need not furnish Landlord with a key, but upon the Termination Date or earlier
expiration or termination of Tenant's right to possession, Tenant shall
surrender all such keys to Landlord. If Landlord must gain access to a Secured
Area in a non-emergency situation, Landlord shall contact Tenant at least
24 hours in advance, and Landlord and Tenant shall arrange a mutually agreed
upon time for Landlord to have such access. Landlord shall comply with all
reasonable rules, regulations and procedures as Tenant may from time to time
establish with respect to entry to such Secured Area, including limitation as to
time of entry, purpose of entry and controls by Tenant with respect to the
conduct of such entry (including accompaniment by designated representatives of
Tenant), provided that Tenant gives Landlord at least 30 days' prior written
notice of all such rules, regulations and procedures and provided that all
Secured Areas are clearly marked in the Premises. If Landlord determines in its
sole discretion that an emergency in the Building or the Premises, including,
without limitation, a suspected fire or flood, requires Landlord to gain access
to the Secured Area, subject to the penultimate sentence of this Section X.B.,
Tenant hereby authorizes Landlord to forcibly enter the Secured Area. In such
event, Landlord shall have no liability whatsoever to Tenant, and Tenant shall
pay all reasonable expenses incurred by Landlord in repairing or reconstructing
any entrance, corridor, door or other portions of the Premises damaged as a
result of a forcible entry by Landlord. In the event of such an emergency in the
Building or the Premises which Landlord reasonably determines requires access by
Landlord, Landlord shall make reasonable efforts to notify Tenant's designated
employees as soon as reasonably possible, taking into account the nature of the
emergency, Landlord's access to communications facilities and other reasonable
factors. Landlord shall have no obligation to provide either janitorial service
or cleaning in the Secured Area.

XII. Assignment and Subletting.

A.Except in connection with a Permitted Transfer (defined in Section XII.E.
below), Tenant shall not assign, sublease, transfer or encumber any interest in
this Lease or allow any third party to use any portion of the Premises
(collectively or individually, a "Transfer") without the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed if Landlord does not elect to exercise its termination rights (if any)
under Section XII.B below. Landlord acknowledges and agrees that Landlord has no
termination rights under Section XII.B. below during the initial 122 month and
15 day term of this Lease. Without limitation, it is agreed that Landlord's
consent shall not be considered unreasonably withheld if: (1) the proposed
transferee's financial condition does not meet the criteria

17

--------------------------------------------------------------------------------

Landlord uses to select Project tenants having similar leasehold obligations;
(2) the proposed transferee's business is not suitable for the Building or the
Project considering the business of the other tenants and the Project's
prestige, or would result in a violation of another tenant's rights under its
lease; (3) the proposed transferee is a governmental agency or occupant of the
Project; (4) Tenant is in default after the expiration of the notice and cure
periods in this Lease; or (5) any portion of the Project, Building or Premises
would likely become subject to additional or different Laws as a consequence of
the proposed Transfer. Tenant shall not be entitled to receive any
consequential, special or indirect damages based upon a claim that Landlord
unreasonably withheld its consent to a proposed Transfer. Instead, any such
claim of Tenant shall be limited to the foreseeable, direct and actual damages
incurred by Tenant. Tenant hereby waives the provisions of Section 1995.310 of
the California Civil Code, or any similar or successor Laws, now or hereinafter
in effect, and all other remedies, including, without limitation, any right at
law or equity to terminate this Lease, on its own behalf and, to the extent
permitted under all applicable Laws, on behalf of the proposed transferee. Any
attempted Transfer in violation of this Article shall, at Landlord's option, be
void. Consent by Landlord to one or more Transfer(s) shall not operate as a
waiver of Landlord's rights to approve any subsequent Transfers. In no event
shall any Transfer or Permitted Transfer release or relieve Tenant from any
obligation under this Lease.

B.As part of its request for Landlord's consent to a Transfer, Tenant shall
provide Landlord with financial statements for the proposed transferee, a
complete copy of the proposed assignment, sublease and other contractual
documents and such other information as Landlord may reasonably request. During
the initial Term of this Lease, Landlord shall have the right, by providing
written notice to Tenant within 20 days of its receipt of the required
information and documentation, to either consent to the Transfer by the
execution of a consent agreement in a form reasonably designated by Landlord, or
reasonably refuse to consent to the Transfer in writing specifying with
particularity the Landlord's basis for refusing consent. During the Renewal Term
or any extension of the initial Term of the Lease, Landlord shall have the
right, by providing written notice to Tenant within 20 days of its receipt of
the required information and documentation, to either: (1) consent to the
Transfer by the execution of a consent agreement in a form reasonably designated
by Landlord or reasonably refuse to consent to the Transfer in writing
specifying with particularity the Landlord's basis for refusing consent; or
(2) exercise its right to terminate this Lease with respect to the entire
Premises, if Tenant is proposing to assign the Lease, or with respect to the
portion of the Premises that Tenant is proposing to assign or sublet if the
proposed sublease (if approved) would result in 50% or more of the Tenant's
Premises being subject to sublease. Any such termination shall be effective on
the proposed effective date of the Transfer for which Tenant requested consent.
Tenant shall pay Landlord a review fee of $1,250.00 for Landlord's review of any
Permitted Transfer or requested Transfer, provided if Landlord's actual
reasonable costs and expenses (including reasonable attorney's fees) exceed
$1,250.00, Tenant shall reimburse Landlord for its actual reasonable costs and
expenses in lieu of a fixed review fee.

C.All rent and other consideration which Tenant receives as a result of a
Transfer that is in excess of the Rent payable to Landlord for the portion of
the Premises and Term covered by the Transfer shall be retained by Tenant until
such time as Tenant has recouped all reasonable brokerage fees and reasonable
attorneys' fees incurred in connection with such Transfer, plus the unamortized
costs Tenant incurred in connection with the construction of the Initial
Alterations (as specified in the Initial TI Cost Sheet but specifically
excluding all costs and expenses for furniture, trade fixtures and equipment),
but in no event shall the amount of such unamortized costs of its Initial
Improvements so recouped by Tenant exceed $5,000,000.00. The phrase "other
consideration" used herein shall mean all monies, property and other
consideration paid or payable to Tenant for the Transfer and for all property in
the

18

--------------------------------------------------------------------------------

Premises included in such Transfer, including, without limitation, Initial
Alterations and Leasehold Improvements of Tenant, but excluding Tenant's
Property. For purposes of this Section XII.C. only, the term "Tenant's Property"
shall be as defined in Article XV of this Lease but shall also be deemed to
include goodwill, the going concern value of Tenant's business, Tenant's
technology and products, Tenant's trade name, Tenant's trade marks, Tenant's
service marks, Tenant's patents, Tenant's copyrights, Tenant's customer lists
and any other intangible personal property associated with Tenant's business,
but in no event shall it be deemed to include Tenant's interest under this
Lease. Once Tenant has received from the excess Rent payable in connection with
any Transfer(s) hereunder its reasonable brokerage fees and reasonable
attorneys' fees incurred in connection with the Transfer plus Tenant's full
remaining unamortized cost of constructing the Initial Alterations (not to
exceed $5,000,000.00), then Tenant shall thereafter pay 50% of all excess Rent
actually received by Tenant in connection with any Transfer(s) under this Lease
to Landlord within 30 days after Tenant's actual receipt of such excess
consideration. If Tenant is in Monetary Default (defined in Section XIX.A.
below), Landlord may require that all sublease payments be made directly to
Landlord, in which case Tenant shall receive a credit against Rent in the amount
of any payments received (less Landlord's share of any excess).

D.Except as provided below with respect to a Permitted Transfer, if Tenant is a
corporation, limited liability company, partnership, or similar entity, and if
the entity which owns or controls a majority of the voting shares/rights at any
time changes for any reason (including but not limited to a merger,
consolidation or reorganization), such change of ownership or control shall
constitute a Transfer. The foregoing shall not apply so long as Tenant is an
entity whose outstanding stock is listed on a recognized security exchange, or
if at least 80% of its voting stock is owned by another entity, the voting stock
of which is so listed.

E.So long as Tenant is not entering into the Permitted Transfer for the purpose
of avoiding or otherwise circumventing the remaining terms of this Article XII,
Tenant may assign its entire interest under this Lease, without the consent of
Landlord, to (i) an affiliate, subsidiary, or parent of Tenant, or a
corporation, partnership or other legal entity wholly owned by Tenant
(collectively, an "Affiliated Party"), or (ii) a successor to Tenant by
purchase, merger, consolidation or reorganization, provided that all of the
following conditions are satisfied (each such Transfer a "Permitted Transfer"):
(1) Tenant is not in default under this Lease; (2) the Permitted Use does not
allow the Premises to be used for retail purposes; (3) Tenant shall give
Landlord written notice at least 30 days prior to the effective date of the
proposed Permitted Transfer (except in the event of a merger or consolidation,
in which event Tenant shall give Landlord written notice no later than 10 days
after the effective date of the proposed merger or consolidation); (4) with
respect to a proposed Permitted Transfer to an Affiliated Party, Tenant
continues to have a net worth equal to or greater than Tenant's net worth at the
date of this Lease; and (5) with respect to a purchase, merger, consolidation or
reorganization or any Permitted Transfer which results in Tenant ceasing to
exist as a separate legal entity, (a) Tenant's successor shall own all or
substantially all of the assets of Tenant, and (b) Tenant's successor shall have
a net worth which is at least equal to the Tenant's net worth at the date of
this Lease. Tenant's notice to Landlord shall include information and
documentation showing that each of the above conditions has been satisfied. If
requested by Landlord, Tenant's successor shall sign a commercially reasonable
form of assumption agreement. As used herein, (A) "parent" shall mean a company
which owns a majority of Tenant's voting equity; (B) "subsidiary" shall mean an
entity wholly owned by Tenant or at least 51% of whose voting equity is owned by
Tenant; and (C) "affiliate" shall mean an entity controlled by, controlling or
under common control with Tenant. Notwithstanding the foregoing, if any parent,
affiliate or subsidiary to which this Lease has been assigned or transferred
subsequently sells or transfers its voting equity or its interest under this
Lease

19

--------------------------------------------------------------------------------

other than to another parent, subsidiary or affiliate of the original Tenant
named hereunder, such sale or transfer shall be deemed to be a Transfer
requiring the consent of Landlord hereunder.

XIII. Liens.

    Tenant shall not permit mechanic's or other liens to be placed upon the
Project, Property, Premises or Tenant's leasehold interest in connection with
any work or service done or purportedly done by or for benefit of Tenant. If a
lien is so placed, Tenant shall, within 10 days of notice from Landlord of the
filing of the lien, fully discharge the lien by settling the claim which
resulted in the lien or by bonding or insuring over the lien in the manner
prescribed by the applicable lien Law. If Tenant fails to discharge the lien,
then, in addition to any other right or remedy of Landlord, Landlord may bond or
insure over the lien or otherwise discharge the lien. Tenant shall reimburse
Landlord for any amount paid by Landlord to bond or insure over the lien or
discharge the lien, including, without limitation, reasonable attorneys' fees
(if and to the extent permitted by Law) within 30 days after receipt of an
invoice from Landlord.

XIV. Indemnity and Waiver of Claims.

A.Except to the extent caused by the negligence or willful misconduct of
Landlord or any Landlord Related Parties (defined below), Tenant shall
indemnify, defend and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, Mortgagee(s) (defined
in Article XXVI), and agents ("Landlord Related Parties") harmless against and
from all liabilities, obligations, damages, penalties, claims, actions, costs,
charges and expenses, including, without limitation, reasonable attorneys' fees
and other professional fees (if and to the extent permitted by Law), which may
be imposed upon, incurred by or asserted against Landlord or any of the Landlord
Related Parties and arising out of or in connection with any breach of this
Lease by Tenant, any damage or injury occurring in the Premises or any acts or
omissions (including violations of Law) of Tenant, the Tenant Related Parties
(defined below) or any of Tenant's transferees, contractors or licensees.

B.Except to the extent caused by the negligence or willful misconduct of Tenant
or any Tenant Related Parties (defined below), Landlord shall indemnify, defend
and hold Tenant, its trustees, members, principals, beneficiaries, partners,
officers, directors, employees and agents ("Tenant Related Parties") harmless
against and from all liabilities, obligations, damages, penalties, claims,
actions, costs, charges and expenses, including, without limitation, reasonable
attorneys' fees and other professional fees (if and to the extent permitted by
Law), which may be imposed upon, incurred by or asserted against Tenant or any
of the Tenant Related Parties and arising out of or in connection with any
breach of this Lease by Landlord or the acts or omissions (including violations
of Law) of Landlord, the Landlord Related Parties or any of Landlord's
contractors.

C.Landlord and the Landlord Related Parties shall not be liable for, and Tenant
waives, all claims for loss or damage to Tenant's business or loss, theft or
damage to Tenant's Property or the property of any person claiming by, through
or under Tenant resulting from: (1) wind or weather; (2) the failure of any
sprinkler, heating or air-conditioning equipment, any electric wiring or any
gas, water or steam pipes; (3) the backing up of any sewer pipe or downspout;
(4) the bursting, leaking or running of any tank, water closet, drain or other
pipe; (5) water, snow or ice upon or coming through the roof, skylight, stairs,
doorways, windows, walks or any other place upon or near the Building or the
Project; (6) any act or omission of any party other than Landlord or Landlord
Related Parties; and (7) any causes not reasonably within the control of
Landlord. Tenant shall insure itself against such losses under Article XV below.
Notwithstanding the foregoing, except as provided in Article XVI to the
contrary, Tenant shall

20

--------------------------------------------------------------------------------

not be required to waive any claims against Landlord (other than for loss or
damage to Tenant's business) where such loss or damage is due to the negligence
or willful misconduct of Landlord or any Landlord Related Parties. Nothing
herein shall be construed as to diminish the repair and maintenance obligations
of Landlord contained elsewhere in this Lease.

XV. Insurance.

    Tenant shall carry and maintain the following insurance ("Tenant's
Insurance"), at its sole cost and expense: (1) Commercial General Liability
Insurance applicable to the Premises and its appurtenances providing, on an
occurrence basis, a minimum combined single limit of $3,000,000.00; (2) All Risk
Property/Business Interruption Insurance, (excluding flood and earthquake),
written at replacement cost value and with a replacement cost endorsement
covering all of Tenant's trade fixtures, equipment, furniture and other personal
property within the Premises ("Tenant's Property"); (3) Workers' Compensation
Insurance as required by the state of California and in amounts as may be
required by applicable statute; and (4) Employers Liability Coverage of at least
$1,000,000.00 per occurrence. Any company writing any of Tenant's Insurance
shall have an A.M. Best rating of not less than A-VIII. All Commercial General
Liability Insurance policies shall name Tenant as a named insured and Landlord
(or any successor), Equity Office Properties Trust, a Maryland real estate
investment trust, EOP Operating Limited Partnership, a Delaware limited
partnership, and their respective members, principals, beneficiaries, partners,
officers, directors, employees, and agents, and other designees of Landlord as
the interest of such designees shall appear, as additional insureds. All
policies of Tenant's Insurance shall contain endorsements that the insurer(s)
shall give Landlord and its designees at least 30 days' advance written notice
of any change, cancellation, termination or lapse of insurance. Tenant shall
provide Landlord with a certificate of insurance evidencing Tenant's Insurance
prior to the earlier to occur of the Commencement Date or the date Tenant is
provided with possession of the Premises for any reason, and upon renewals at
least 15 days prior to the expiration of the insurance coverage. Landlord shall
maintain so called All Risk property insurance on the Building, the Initial
Alterations and the Leasehold Improvements (excluding any Alterations that were
performed by Tenant in violation of this Lease) at full replacement cost value
(excluding any deductibles), as reasonably estimated by Landlord. In addition,
Landlord shall at all times during the Lease Term and as part of Expenses,
procure or cause to be procured and continued comprehensive general liability
insurance in an amount not less than Three Million Dollars ($3,000,000.00),
combined single limit to protect Landlord against liability for injury to or
death of any person or damage to property in connection with the use, occupancy,
operation or condition of the Building and the Project. The cost of such
insurance shall be included as a part of the Expenses, and payments for losses
and recoveries thereunder shall be made solely to Landlord or the Mortgagees of
Landlord as their interests shall appear. Except as specifically provided to the
contrary, the limits of either party's' insurance shall not limit such party's
liability under this Lease.

XVI. Subrogation.

    Notwithstanding anything in this Lease to the contrary, Landlord and Tenant
hereby waive and shall cause their respective insurance carriers to waive any
and all rights of recovery, claim, action or causes of action against the other
and their respective trustees, principals, beneficiaries, partners, officers,
directors, agents, and employees, for any loss or damage that may occur to
Landlord or Tenant or any party claiming by, through or under Landlord or
Tenant, as the case may be, with respect to Tenant's Property, the Project, the
Building, the Premises, any additions or improvements to the Project, Building
or Premises, or any contents thereof, including all rights of recovery, claims,
actions or causes of action arising out of the negligence of Landlord or any
Landlord Related Parties or the negligence of Tenant or any Tenant Related
Parties, which loss or damage is (or would have been, had the insurance required
by this Lease been carried) covered by insurance.

21

--------------------------------------------------------------------------------

XVII. Casualty Damage.

A.If all or any part of the Premises is damaged by fire or other casualty,
Tenant shall immediately notify Landlord in writing. During any period of time
that all or a material portion of the Premises is rendered untenantable as a
result of a fire or other casualty, the Rent shall abate for the portion of the
Premises that is untenantable and not used by Tenant. Landlord shall have the
right to terminate this Lease if: (1) the Building or the Project shall be
materially damaged so that, in Landlord's reasonable judgment, substantial
alteration or reconstruction of the Building or the Project, as the case may be,
shall be required (whether or not the Premises has been damaged); (2) Landlord
is not permitted by Law to rebuild the Building or the Project in substantially
the same form as existed before the fire or casualty; (3) the Premises have been
materially damaged and there is less than 2 years of the Term remaining on the
date of the casualty; (4) any Mortgagee requires that the insurance proceeds be
applied to the payment of the mortgage debt; or (5) a material uninsured loss to
the Building or the Project occurs. Landlord may exercise its right to terminate
this Lease by notifying Tenant in writing within 90 days after the date of the
casualty. If Landlord does not terminate this Lease, Landlord shall commence and
proceed with reasonable diligence to repair and restore the Building, the
Initial Alterations and the Leasehold Improvements (excluding any Alterations
that were performed by Tenant in violation of this Lease). However, in no event
shall Landlord be required to spend more than the insurance proceeds received by
Landlord, provided that if Landlord does not have sufficient insurance proceeds
to substantially complete the restoration of the Leasehold Improvements in the
Premises and Landlord elects not to fund any shortfall, Landlord shall so notify
Tenant and Tenant, within 10 days thereafter, shall have the right to terminate
this Lease by the giving of written notice to Landlord. Landlord shall not be
liable for any loss or damage to Tenant's Property or to the business of Tenant
resulting in any way from the fire or other casualty or from the repair and
restoration of the damage. Landlord and Tenant hereby waive the provisions of
any Law relating to the matters addressed in this Article, and agree that their
respective rights for damage to or destruction of the Premises shall be those
specifically provided in this Lease. If Landlord has the right to terminate this
Lease pursuant to this Article XVII, Landlord agrees to exercise such right in a
nondiscriminatory fashion among leases affecting the Project. Consideration of
the following factors in arriving at its decision shall not be deemed
discriminatory: Length of term remaining on the Lease, time needed to repair and
restore, costs of repair and restoration not covered by insurance proceeds,
Landlord's plans to repair and restore Common Areas serving the Premises,
Landlord's plans for repair and restoration of the Building, and other relevant
factors of Landlord's decision as long as they are applied to Tenant in the same
manner as other tenants.

B.If all or any portion of the Premises shall be made untenantable by fire or
other casualty, Landlord shall, with reasonable promptness, cause an architect
or general contractor selected by Landlord to provide Landlord and Tenant with a
written estimate of the amount of time required to substantially complete the
repair and restoration of the Premises and make the Premises tenantable again,
using standard working methods ("Completion Estimate"). If the Completion
Estimate indicates that the Premises cannot be made tenantable within 365 days
from the date of such casualty, then regardless of anything in Section XVII.A
above to the contrary, either party shall have the right to terminate this Lease
by giving written notice to the other of such election within 10 days after
receipt of the Completion Estimate. Tenant, however, shall not have the right to
terminate this Lease if the fire or casualty was caused by the negligence or
intentional misconduct of Tenant, Tenant Related Parties or any of Tenant's
transferees, contractors or licensees. Notwithstanding the foregoing, if neither
Landlord nor Tenant have exercised their respective rights to terminate this
Lease and if Landlord does not substantially complete the repair and restoration
of the Premises within 16 months of the date

22

--------------------------------------------------------------------------------

of such casualty, which period shall be extended to the extent of any
Reconstruction Delays (as hereinafter defined), then Tenant may terminate this
Lease by written notice to Landlord within 15 days after the expiration of such
period, as the same may be extended. For purposes of this Lease, the term
"Reconstruction Delays" shall mean any delays caused by Tenant.

C.The provisions of this Lease, including this Article XVII, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, all or any part of the Premises or the Property, and any
Laws, including, without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, and any other Laws now or hereinafter in effect, shall have no
application to this Lease or any damage or destruction to all or any part of the
Premises or the Property.

XVIII. Condemnation.

    Either party may terminate this Lease if the whole or any material part of
the Premises or parking for the Premises shall be taken or condemned for any
public or quasi-public use under Law, by eminent domain or private purchase in
lieu thereof (a "Taking"). Landlord and Tenant shall also have the right to
terminate this Lease if there is a Taking of any portion of the Building,
Property, or Project which would leave the remainder of the Building or the
Project unsuitable for use as an office building or an office park, as the case
may be, in a manner comparable to the use of the Building and/or Project prior
to the Taking. In order to exercise its right to terminate the Lease, Landlord
or Tenant, as the case may be, must provide written notice of termination to the
other within 45 days after the terminating party first receives notice of the
Taking. Any such termination shall be effective as of the date the physical
taking of the Premises or the portion of the Project, Building or Property
occurs. If this Lease is not terminated, the Rentable Square Footage of the
Building, the Rentable Square Footage of the Premises, the Rentable Square
Footage of the Project and Tenant's Pro Rata Share shall, if applicable, be
appropriately adjusted. In addition, Rent for any portion of the Premises taken
or condemned shall be abated during the unexpired Term of this Lease effective
when the physical taking of the portion of the Premises occurs. All compensation
awarded for a Taking, or sale proceeds, shall be the property of Landlord, any
right to receive compensation or proceeds being expressly waived by Tenant.
However, Tenant may file a separate claim at its sole cost and expense for
Tenant's Property, Tenant's reasonable relocation expenses and for interruption
of or damage to Tenant's business, provided the filing of the claim does not
diminish the award which would otherwise be receivable by Landlord. Tenant
hereby waives any and all rights it might otherwise have pursuant to
Section 1265.130 of the California Code of Civil Procedure, or any similar or
successor Laws.

XIX. Events of Default.

    Tenant shall be considered to be in default of this Lease upon the
occurrence of any of the following events of default:

A.Tenant's failure to pay when due all or any portion of the Rent, if the
failure continues for 5 days after written notice to Tenant ("Monetary
Default").

B.Tenant's failure (other than a Monetary Default) to comply with any term,
provision or covenant of this Lease, if the failure is not cured within 30 days
after written notice to Tenant. However, if Tenant's failure to comply cannot
reasonably be cured within 30 days, Tenant shall be allowed additional time (not
to exceed 90 days) as is reasonably necessary to cure the failure so long as:
(1) Tenant commences to cure the failure within 30 days, and (2) Tenant
diligently pursues a course of action that will cure the failure and bring
Tenant back into compliance with the Lease. However, if Tenant's failure to
comply creates a hazardous condition, the failure must be cured immediately upon
notice to Tenant. In addition, if

23

--------------------------------------------------------------------------------

Landlord provides Tenant with notice of Tenant's failure to comply with any
particular term, provision or covenant of the Lease on 3 occasions during any
12 month period, Tenant's subsequent violation of such term, provision or
covenant shall, at Landlord's option, be an incurable event of default by
Tenant.

C.Tenant or any Guarantor becomes insolvent, makes a transfer in fraud of
creditors or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts when due.

D.The leasehold estate is taken by process or operation of Law.

EIn the case of any ground floor or retail Tenant, Tenant does not take
possession of, or abandons all or any portion of the Premises.

F.Tenant is in default beyond any notice and cure period under any other lease
or agreement with Landlord at the Project, including, without limitation, any
lease or agreement for parking.

XX. Remedies.

A.Upon the occurrence of any event or events of default under this Lease,
whether enumerated in Article XIX or not, Landlord shall have the option to
pursue any one or more of the following remedies without any notice (except as
expressly prescribed herein) or demand whatsoever (and without limiting the
generality of the foregoing, Tenant hereby specifically waives notice and demand
for payment of Rent or other obligations and waives any and all other notices or
demand requirements imposed by applicable law):

1.Terminate this Lease and Tenant's right to possession of the Premises and
recover from Tenant an award of damages equal to the sum of the following:

(a)The Worth at the Time of Award of the unpaid Rent which had been earned at
the time of termination;

(b)The Worth at the Time of Award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant proves could have been reasonably avoided;

(c)The Worth at the Time of Award of the amount by which the unpaid Rent for the
balance of the Term after the time of award exceeds the amount of such Rent loss
that Tenant proves could be reasonably avoided;

(d)Any other amount necessary to compensate Landlord for all the detriment
either proximately caused by Tenant's failure to perform Tenant's obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom; and

(e)All such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time under applicable law.

The "Worth at the Time of Award" of the amounts referred to in parts (a) and
(b) above, shall be computed by allowing interest at the lesser of a per annum
rate equal to: (i) the greatest per annum rate of interest permitted from time
to time under applicable law, or (ii) the Prime Rate plus three percent (3%).
For purposes hereof, the "Prime Rate" shall be the per annum interest rate
publicly announced as its prime or base rate by a federally insured bank
selected by Landlord in the State of California. The "Worth at the Time of
Award" of the amount referred to in part (c), above, shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%);

24

--------------------------------------------------------------------------------





2.Employ the remedy described in California Civil Code § 1951.4 (Landlord may
continue this Lease in effect after Tenant's breach and abandonment and recover
Rent as it becomes due, if Tenant has the right to sublet or assign, subject
only to reasonable limitations); or

3.Notwithstanding Landlord's exercise of the remedy described in California
Civil Code § 1951.4 in respect of an event or events of default, at such time
thereafter as Landlord may elect in writing, to terminate this Lease and
Tenant's right to possession of the Premises and recover an award of damages as
provided above in Paragraph XX.A.1.

B.The subsequent acceptance of Rent hereunder by Landlord shall not be deemed to
be a waiver of any preceding breach by Tenant of any term, covenant or condition
of this Lease, other than the failure of Tenant to pay the particular Rent so
accepted, regardless of Landlord's knowledge of such preceding breach at the
time of acceptance of such Rent. No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.

C.TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE CIVIL
CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF CIVIL
PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND RULES OF LAW FROM TIME TO
TIME IN EFFECT DURING THE LEASE TERM PROVIDING THAT TENANT SHALL HAVE ANY RIGHT
TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY REASON
OF TENANT'S BREACH. TENANT ALSO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING
TO THIS LEASE.

D.No right or remedy herein conferred upon or reserved to Landlord is intended
to be exclusive of any other right or remedy, and each and every right and
remedy shall be cumulative and in addition to any other right or remedy given
hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable Law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or provisions of this Lease, or to any other remedy allowed to Landlord at law
or in equity. Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default.

E.This Article XX shall be enforceable to the maximum extent such enforcement is
not prohibited by applicable Law, and the unenforceability of any portion
thereof shall not thereby render unenforceable any other portion.

XXI. Limitation of Liability.

    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE
LIABILITY OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) TO TENANT SHALL BE LIMITED
TO THE INTEREST OF LANDLORD IN THE PROJECT. TENANT SHALL LOOK SOLELY TO
LANDLORD'S INTEREST IN THE PROJECT FOR THE RECOVERY OF ANY JUDGMENT OR AWARD
AGAINST LANDLORD. NEITHER LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE
PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY. BEFORE FILING SUIT FOR AN
ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S)
(DEFINED IN ARTICLE XXVI BELOW) WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES
(DEFINED IN ARTICLE XXVI BELOW) ON THE PROPERTY, BUILDING OR PREMISES, NOTICE
AND REASONABLE TIME TO CURE THE ALLEGED DEFAULT. FOR

25

--------------------------------------------------------------------------------

PURPOSES HEREOF, "INTEREST OF LANDLORD IN THE PROJECT" SHALL INCLUDE RENTS DUE
FROM TENANTS, INSURANCE PROCEEDS, PROCEEDS FROM SALE (AFTER DEDUCTING AMOUNTS
PAYABLE PURSUANT TO ANY MORTGAGE OR OTHER LIEN ENCUMBERING THE PROJECT) AND
PROCEEDS FROM CONDEMNATION OR EMINENT DOMAIN PROCEEDINGS (PRIOR TO THE
DISTRIBUTION OF SAME TO ANY PARTNER OR SHAREHOLDER OF LANDLORD OR ANY OTHER
THIRD PARTY).

XXII. No Waiver.

    Either party's failure to declare a default immediately upon its occurrence,
or delay in taking action for a default shall not constitute a waiver of the
default, nor shall it constitute an estoppel. Either party's failure to enforce
its rights for a default shall not constitute a waiver of its rights regarding
any subsequent default. Receipt by Landlord of Tenant's keys to the Premises
shall not constitute an acceptance or surrender of the Premises.

XXIII. Quiet Enjoyment.

    Tenant shall, and may peacefully have, hold and enjoy the Premises, subject
to the terms of this Lease, provided Tenant pays the Rent and fully performs all
of its covenants and agreements. This covenant and all other covenants of
Landlord shall be binding upon Landlord and its successors only during its or
their respective periods of ownership of the Building, and shall not be a
personal covenant of Landlord or the Landlord Related Parties.

XXIV. Relocation. INTENTIONALLY OMITTED.

XXV. Holding Over.

    Except for any permitted occupancy by Tenant under Article VIII, if Tenant
fails to surrender the Premises at the expiration or earlier termination of this
Lease, occupancy of the Premises after the termination or expiration shall be
that of a tenancy at sufferance. Tenant's occupancy of the Premises during the
holdover shall be subject to all the terms and provisions of this Lease and
Tenant shall pay an amount (on a per month basis without reduction for partial
months during the holdover) equal to 150% of the greater of: (1) the sum of the
Base Rent and Additional Rent due for the period immediately preceding the
holdover; or (2) the fair market gross rental for the Premises as reasonably
determined by Landlord. No holdover by Tenant or payment by Tenant after the
expiration or early termination of this Lease shall be construed to extend the
Term or prevent Landlord from immediate recovery of possession of the Premises
by summary proceedings or otherwise. In addition to the payment of the amounts
provided above, if Landlord is unable to deliver possession of the Premises to a
new tenant, or to perform improvements for a new tenant, as a result of Tenant's
holdover and Tenant fails to vacate the Premises within 15 days after Landlord
notifies Tenant of Landlord's inability to deliver possession, or perform
improvements, Tenant shall be liable to Landlord for all damages, including,
without limitation, consequential damages, that Landlord suffers from the
holdover.

XXVI. Subordination to Mortgages; Estoppel Certificate.

    Subject to Tenant's receipt of a non-disturbance, subordination and
attornment agreement in favor of Tenant as provided below in this Article XXVI,
Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building, the Property or the Project, and to renewals,
modifications, refinancings and extensions thereof (collectively referred to as
a "Mortgage"). The party having the benefit of a Mortgage shall be referred to
as a "Mortgagee". This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. In lieu of having the Mortgage be superior
to this Lease, a Mortgagee shall have the

26

--------------------------------------------------------------------------------

right at any time to subordinate its Mortgage to this Lease. If requested by a
successor-in-interest to all or a part of Landlord's interest in the Lease,
Tenant shall, without charge, attorn to the successor-in-interest. Landlord and
Tenant shall each, within 10 Business Days after receipt of a written request
from the other, execute and deliver an estoppel certificate to those parties as
are reasonably requested by the other (including a Mortgagee or prospective
purchaser). The estoppel certificate shall include a statement certifying that
this Lease is unmodified (except as identified in the estoppel certificate) and
in full force and effect, describing the dates to which Rent and other charges
have been paid, representing that, to such party's actual knowledge, there is no
default (or stating the nature of the alleged default) and indicating other
matters with respect to the Lease that may reasonably be requested. Landlord
represents and warrants to Tenant that as of the date of this Lease there is no
mortgage, deed of trust or ground lease encumbering the Project.

Notwithstanding anything in this Article to the contrary, as a condition
precedent to the future subordination of this Lease to a future Mortgage,
Landlord shall be required to provide Tenant with a non-disturbance,
subordination, and attornment agreement in favor of Tenant from any Mortgagee
who comes into existence from and after the date of this Lease. Such
non-disturbance, subordination, and attornment agreement in favor of Tenant
shall provide that, so long as Tenant is paying the Rent due under the Lease and
is not otherwise in default under the Lease beyond any applicable cure period,
its right to possession and the other terms of the Lease shall remain in full
force and effect. Such non-disturbance, subordination, and attornment agreement
may include other commercially reasonable provisions in favor of the Mortgagee,
including, without limitation, additional time on behalf of the Mortgagee to
cure defaults of the Landlord and provide that (a) neither Mortgagee nor any
successor-in-interest shall be bound by (i) any payment of the Base Rent,
Additional Rent, or other sum due under this Lease for more than 1 month in
advance or (ii) any amendment or modification of the Lease made without the
express written consent of Mortgagee or any successor-in-interest; (b) neither
Mortgagee nor any successor-in-interest will be liable for (i) any act or
omission or warranties of any prior landlord (including Landlord), (ii) the
breach of any warranties or obligations relating to construction of improvements
on the Property or any tenant finish work performed or to have been performed by
any prior landlord (including Landlord), or (iii) the return of any security
deposit, except to the extent such deposits have been received by Mortgagee; and
(c) neither Mortgagee nor any successor-in-interest shall be subject to any
offsets or defenses which Tenant might have against any prior landlord
(including Landlord).

XXVII. Attorneys' Fees.

    If either party institutes a suit against the other for violation of or to
enforce any covenant or condition of this Lease, or if either party intervenes
in any suit in which the other is a party to enforce or protect its interest or
rights, the prevailing party shall be entitled to all of its costs and expenses,
including, without limitation, reasonable attorneys' fees.

XXVIII. Notice.

    If a demand, request, approval, consent or notice (collectively referred to
as a "notice") shall or may be given to either party by the other, the notice
shall be in writing and delivered by hand or sent by registered or certified
mail with return receipt requested, or sent by overnight or same day courier
service at the party's respective Notice Address(es) set forth in Article I,
except that if Tenant has vacated the Premises (or if the Notice Address for
Tenant is other than the Premises, and Tenant has vacated such address) without
providing Landlord a new Notice Address, Landlord may serve notice in any manner
described in this Article or in any other manner permitted by Law. Each notice
shall be deemed to have been received or given on the earlier to occur of actual
delivery or the date on which delivery is refused, or, if Tenant has vacated the
Premises or the other Notice Address of Tenant without providing a new Notice
Address, 3 days after notice is deposited in the U.S. mail or with a

27

--------------------------------------------------------------------------------

courier service in the manner described above. Either party may, at any time,
change its Notice Address by giving the other party written notice of the new
address in the manner described in this Article.

XXIX. Excepted Rights.

    This Lease does not grant any rights to light or air over or about the
Building or the Project. Subject to the provisions of Article XI of this lease,
Landlord excepts and reserves exclusively to itself the use of: (1) roofs,
(2) telephone and electrical closets, (3) equipment rooms, Building risers or
similar areas that are used by Landlord for the provision of building services,
(4) rights to the land and improvements below the floor of the Premises and the
Project, (5) the improvements and air rights above the Premises, (6) the
improvements and air rights outside the demising walls of the Premises, and
(7) the areas within the Premises used for the installation of utility lines and
other installations serving occupants of the Building and/or the Project.
Notwithstanding the foregoing to the contrary, and subject to the terms of
Article XI above, Tenant shall have the right to access the areas specified in
subclauses (1), (2), (3) and (7) above. Landlord has the right to change the
name or address of the Building and/or the Project, provided that Landlord will
give Tenant at least 30 days prior notice with respect to a change in the
Building's street address that will prohibit Tenant from receiving mail at its
current address. Landlord also has the right to make such other changes to the
Project, Property and Building as Landlord deems reasonably appropriate,
provided the changes do not materially affect (1) Tenant's ability to use the
Premises for the Permitted Use, (2) Tenant's ability to gain access to and
ingress and egress from the Premises, and (3) the accessibility and availability
of Tenant's parking. Landlord shall also have the right (but not the obligation)
to temporarily close the Building and/or the Project if Landlord reasonably
determines that there is an imminent danger of significant damage to the
Building or the Project or of personal injury to Landlord's employees or the
occupants of the Building and/or the Project. The circumstances under which
Landlord may temporarily close the Building and/or the Project shall include,
without limitation, electrical interruptions, hurricanes, earthquakes and civil
disturbances. A closure of the Building and/or the Project under such
circumstances shall not constitute a constructive eviction nor entitle Tenant to
an abatement or reduction of Rent.

XXX. Surrender of Premises.

    At the expiration or earlier termination of this Lease or Tenant's right of
possession, Tenant shall remove Tenant's FF&E (defined in Article VIII) and
Tenant's Property (defined in Article XV) from the Premises, and quit and
surrender the Premises to Landlord, broom clean, and in good order, condition
and repair, ordinary wear and tear and damage by fire and other casualty for
which Landlord is required to make repairs hereunder excepted. Tenant shall also
be required to remove the Required Removables in accordance with Article VIII.
If Tenant fails to remove any of Tenant's FF&E or Tenant's Property within
5 days after the termination of this Lease or of Tenant's right to possession,
Landlord, at Tenant's sole cost and expense, shall be entitled (but not
obligated) to remove and store Tenant's Property and Tenant's FF&E. Landlord
shall not be responsible for the value, preservation or safekeeping of Tenant's
Property or Tenant's FF&E. Tenant shall pay Landlord, upon demand, the expenses
and storage charges incurred for Tenant's Property and Tenant's FF&E. In
addition, if Tenant fails to remove Tenant's Property or Tenant's FF&E from the
Premises or storage, as the case may be, within 30 days after written notice,
Landlord may deem all or any part of Tenant's Property and Tenant's FF&E to be
abandoned, and title to Tenant's Property and Tenant's FF&E shall be deemed to
be immediately vested in Landlord.

28

--------------------------------------------------------------------------------

XXXI. Miscellaneous.

A.This Lease and the rights and obligations of the parties shall be interpreted,
construed and enforced in accordance with the Laws of the State of California
and Landlord and Tenant hereby irrevocably consent to the jurisdiction and
proper venue of such state. If any term or provision of this Lease shall to any
extent be invalid or unenforceable, the remainder of this Lease shall not be
affected, and each provision of this Lease shall be valid and enforced to the
fullest extent permitted by Law. The headings and titles to the Articles and
Sections of this Lease are for convenience only and shall have no effect on the
interpretation of any part of the Lease.

B.Tenant shall not record this Lease or any memorandum without Landlord's prior
written consent.

C.Landlord and Tenant hereby waive any right to trial by jury.

D.Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant, the period of time for the performance of such action shall
be extended by the number of days that the performance is actually delayed due
to strikes, acts of God, shortages of labor or materials, war, civil
disturbances and other causes beyond the reasonable control of the performing
party ("Force Majeure"). However, events of Force Majeure shall not extend any
period of time for the payment of Rent or other sums payable by either party or
any period of time for the written exercise of an option or right by either
party.

E.Landlord shall have the right to transfer and assign, in whole or in part, all
of its rights and obligations under this Lease and in the Project, Building
and/or Property referred to herein, and upon such transfer Landlord shall be
released from any further obligations hereunder from and after the date of such
sale, and Tenant agrees to look solely to the successor in interest of Landlord
for the performance of such obligations, provided that, any successor pursuant
to a voluntary, third-party transfer (but not as part of an involuntary transfer
resulting from a foreclosure or deed in lieu thereof) shall have assumed
Landlord's obligations under this Lease either by contractual obligation,
assumption agreement or by operation of Law.

F.Landlord and Tenant each represents to the other that it has dealt directly
with and only with the Broker as a broker in connection with this Lease. Tenant
shall indemnify and hold Landlord and the Landlord Related Parties harmless from
all claims of any other brokers claiming to have represented Tenant in
connection with this Lease. Landlord agrees to indemnify and hold Tenant and the
Tenant Related Parties harmless from all claims of any brokers claiming to have
represented Landlord in connection with this Lease. Landlord agrees to pay a
brokerage commission to Broker in accordance with the terms of a separate
written commission agreement to be entered into between Landlord and Broker,
provided that in no event shall Landlord be obligated to pay a commission to
Broker in connection with any extension of the Term or in connection with any
additional space that is leased by Tenant pursuant to the terms of this Lease
except as may be specifically provided otherwise in such written agreement or
future written agreement between Landlord and Broker.

G.Tenant covenants, warrants and represents that: (1) each individual executing,
attesting and/or delivering this Lease on behalf of Tenant is authorized to do
so on behalf of Tenant; (2) this Lease is binding upon Tenant; and (3) Tenant is
duly organized and legally existing in the state of its organization and is
qualified to do business in the State of California. If there is more than one
Tenant, or if Tenant is comprised of more than one party or entity, the
obligations imposed upon Tenant shall be joint and several obligations of all
the parties and entities.

29

--------------------------------------------------------------------------------

Notices, payments and agreements given or made by, with or to any one person or
entity shall be deemed to have been given or made by, with and to all of them.

H.Time is of the essence with respect to Tenant's exercise of any expansion,
renewal or extension rights granted to Tenant. This Lease shall create only the
relationship of landlord and tenant between the parties, and not a partnership,
joint venture or any other relationship. This Lease and the covenants and
conditions in this Lease shall inure only to the benefit of and be binding only
upon Landlord and Tenant and their permitted successors and assigns.

I.The expiration of the Term, whether by lapse of time or otherwise, shall not
relieve either party of any obligations which accrued prior to or which may
continue to accrue after the expiration or early termination of this Lease.
Without limiting the scope of the prior sentence, it is agreed that Landlord's
and Tenant's respective obligations under Articles IV, VIII, XIV, XX, XXV and
XXX shall survive the expiration or early termination of this Lease.

J.Landlord has delivered a copy of this Lease to Tenant for Tenant's review
only, and the delivery of it does not constitute an offer to Tenant or an
option. This Lease shall not be effective against any party hereto until an
original copy of this Lease has been signed by such party.

K.All understandings and agreements previously made between the parties are
superseded by this Lease, and neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by Landlord and Tenant.

L.Tenant, within 15 days after request, shall provide Landlord with a current
financial statement and such other information as Landlord may reasonably
request in order to create a "business profile" of Tenant and determine Tenant's
ability to fulfill its obligations under this Lease. Landlord, however, shall
not require Tenant to provide such information unless Landlord is requested to
produce the information in connection with a proposed financing or sale of the
Building. Upon written request by Tenant, Landlord shall enter into a
commercially reasonable confidentiality agreement covering any confidential
information that is disclosed by Tenant.

M.This Lease shall be subject to the terms and conditions of that certain
Declaration Of Covenants, Conditions And Restrictions Of Shoreline Technology
Park ("Declaration") imposing certain covenants, conditions and restrictions on
the use and management of Shoreline Technology Park ("the Governing Documents").
Any failure to comply with the Governing Documents (after the expiration of the
applicable notice and cure period hereunder) shall be a default under the terms
of this Lease.

XXXII. Entire Agreement.

    This Lease and the following exhibits and attachments constitute the entire
agreement between the parties and supersede all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents: Exhibit A-1 (Outline and Location of Premises),
Exhibit A-2 (Outline and Location of Project), Exhibit A-3 (Outline and Location
of Recreational Area), Exhibit B (Rules and Regulations), Exhibit C
(Commencement Letter), Exhibit D (Work Letter), Exhibit E(Additional
Provisions), Exhibit F (Parking Agreement) and Exhibit G (Form of Letter of
Credit).

30

--------------------------------------------------------------------------------

    Landlord and Tenant have executed this Lease as of the day and year first
above written.

    LANDLORD:
 
 
EOP-SHORELINE TECHNOLOGY PARK, L.L.C., a Delaware limited liability company
 
 
By:
 
EOP Operating Limited Partnership, a Delaware limited partnership, its sole
member
 
 
 
 
By:
 
Equity Office Properties Trust, a Maryland real estate investment trust, its
general partner
 
 
 
 
 
 
By:
 
  

--------------------------------------------------------------------------------


 
 
 
 
 
 
Name:
 
  

--------------------------------------------------------------------------------


 
 
 
 
 
 
Title:
 
  

--------------------------------------------------------------------------------



 

 

TENANT:
 
 
AEROGEN, INC., a Delaware corporation
 
 
By:
 
  

--------------------------------------------------------------------------------


 
 
Name:
 
  

--------------------------------------------------------------------------------


 
 
Title:
 
  

--------------------------------------------------------------------------------

31

--------------------------------------------------------------------------------




EXHIBIT A-1

OUTLINE AND LOCATION OF PREMISES


    This Exhibit is attached to and made a part of the Lease dated as of
the      day of            , 2001, by and between EOP-SHORELINE TECHNOLOGY PARK,
L.L.C., a Delaware limited liability company ("Landlord") and AEROGEN, INC., a
Delaware corporation ("Tenant") for space in the Building located at 2071
Stierlin Court, Mountain View, California.

1

--------------------------------------------------------------------------------


EXHIBIT A-2

OUTLINE AND LOCATION OF PROJECT


    This Exhibit is attached to and made a part of the Lease dated as of
the      day of            , 2001, by and between EOP-SHORELINE TECHNOLOGY PARK,
L.L.C., a Delaware limited liability company ("Landlord") and AEROGEN, INC., a
Delaware corporation ("Tenant") for space in the Building located at 2071
Stierlin Court, Mountain View, California.

2

--------------------------------------------------------------------------------


EXHIBIT A-3

OUTLINE AND LOCATION OF RECREATIONAL AREA


    This Exhibit is attached to and made a part of the Lease dated as of
the      day of            , 2001, by and between EOP-SHORELINE TECHNOLOGY PARK,
L.L.C., a Delaware limited liability company ("Landlord") and AEROGEN, INC., a
Delaware corporation ("Tenant") for space in the Building located at 2071
Stierlin Court, Mountain View, California.

3

--------------------------------------------------------------------------------




EXHIBIT B

BUILDING RULES AND REGULATIONS


    The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking garage (if any), the Property, the Project
and the appurtenances. Capitalized terms have the same meaning as defined in the
Lease.

1.Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant's employees to loiter in Common Areas or elsewhere about
the Property or Project.

2.Plumbing fixtures and appliances shall be used only for the purposes for which
designed, and no sweepings, rubbish, rags or other unsuitable material shall be
thrown or placed in the fixtures or appliances. Damage resulting to fixtures or
appliances by Tenant, its agents, employees or invitees, shall be paid for by
Tenant, and Landlord shall not be responsible for the damage.

3.Except as provided in Exhibit E of this Lease, no signs, advertisements or
notices shall be painted or affixed to windows, doors or other parts of the
Building or Project, except those of such color, size, style and in such places
as are first reasonably approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant's cost and expense, using the standard graphics
for the Building. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises, Building or Project except by Landlord's maintenance personnel.

4.Intentionally Omitted.

5.Tenant shall not place any lock(s) on any door in the Premises, Building or
Project without Landlord's prior reasonable written consent and Landlord shall
have the right to retain at all times and to use keys to all locks within and
into the Premises (except for keys to the Secured Area). A reasonable number of
keys to the locks on the entry doors in the Premises shall be furnished by
Landlord to Tenant at Tenant's cost, and Tenant shall not make any duplicate
keys. Landlord acknowledges that Tenant may, subject to the terms of this Lease
(including the obligation to obtain Landlord's reasonable prior consent and
approval), install a "key card" system whereby each of Tenant's employees may
gain access to the Premises through a key card pass. All keys shall be returned
to Landlord at the expiration or early termination of this Lease.

6.All contractors, contractor's representatives and installation technicians
performing work in the Building and/or the Project shall be subject to
Landlord's prior approval, which approval shall not be unreasonably withheld,
conditioned or delayed, and shall be required to comply with Landlord's standard
reasonable rules, regulations, policies and procedures, which may be revised
from time to time.

7.Movement in or out of the Building or the Project of furniture or office
equipment, or dispatch or receipt by Tenant of merchandise or materials
requiring the use of elevators, stairways, lobby areas or loading dock areas,
shall be restricted to hours reasonably designated by Landlord. Tenant shall
obtain Landlord's prior approval by providing a detailed listing of the
activity. If approved by Landlord, the activity shall be under the supervision
of Landlord and performed in the manner reasonably required by Landlord. Tenant
shall assume all risk for damage to articles moved and injury to any persons
resulting from the activity. If equipment, property, or personnel of Landlord or
of any other party is damaged or injured as a result of or in connection with
the activity, Tenant shall be solely liable for any resulting damage or loss,
except to the extent due to the negligence of Landlord or Landlord's agents,
contractors or employees.

1

--------------------------------------------------------------------------------

8.Landlord shall have the right to reasonably approve the weight, size, or
location of heavy equipment or articles in and about the Premises. Damage to the
Building and/or Project by the installation, maintenance, operation, existence
or removal of Tenant's Property shall be repaired at Tenant's sole expense.

9.Intentionally Omitted.

10.Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Project, or otherwise interfere in any way
with other tenants or persons having business with them; (2) solicit business or
distribute, or cause to be distributed, in any portion of the Project,
handbills, promotional materials or other advertising; or (3) conduct or permit
other activities in the Building or Project that might, in Landlord's sole
reasonable opinion, constitute a nuisance.

11.No animals, except those assisting handicapped persons, and no aquariums
shall be brought into the Building or the Project or kept in or about the
Premises.

12.Intentionally Omitted.

13.Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Building or the Project. Tenant shall not use, or permit any
part of the Premises to be used, for lodging, sleeping or for any illegal
purpose.

14.Tenant shall not take any action which would violate Landlord's labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute, or unreasonably interfere with Landlord's or any other tenant's or
occupant's business or unreasonably interfere with the rights and privileges of
any person lawfully in the Building and/or the Project ("Labor Disruption").
Tenant shall take the actions necessary to resolve the Labor Disruption, and
shall have pickets removed and, at the request of Landlord, immediately
terminate any work in the Premises that gave rise to the Labor Disruption, until
Landlord gives its written consent for the work to resume. Tenant shall have no
claim for damages against Landlord or any of the Landlord Related Parties, nor
shall the Commencement Date of the Term be extended as a result of the above
actions.

15.Tenant shall not install, operate or maintain in the Premises or in any other
area of the Building or the Project, electrical equipment that would overload
the electrical system beyond its capacity for proper, efficient and safe
operation as determined solely by Landlord. Tenant shall not furnish cooling or
heating to the Premises, including, without limitation, the use of electronic or
gas heating devices, without Landlord's prior written consent. Tenant shall not
use more than its proportionate share of telephone lines and other
telecommunication facilities available to service the Building and/or the
Project.

16.Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant's employees, licensees and invitees and then only if the operation
does not violate the lease of any other tenant in the Building or the Project.

17.Bicycles and other vehicles are not permitted inside the Building or on the
walkways outside the Building, except in areas reasonably designated by
Landlord, which shall be of a size large enough to accommodate Tenant's
reasonable requirements for bicycle parking.

18.Landlord may from time to time adopt reasonable systems and reasonable
procedures for the security and safety of the Building, the Project and their
occupants, entry, use and contents. Tenant, its agents, employees, contractors,
guests and invitees shall comply with Landlord's reasonable systems and
procedures so long as the same do not adversely affect (i) Tenant's ability

2

--------------------------------------------------------------------------------

to use the Premises for the Permitted Use, (ii) Tenant's access to and ingress
and egress to and from the Premises, and (iii) the accessibility and
availability of Tenant's parking.

19.Landlord shall have the right to prohibit the use of the name of the Building
and/or the Project or any other publicity by Tenant that in Landlord's sole
opinion may impair the reputation of the Building and/or the Project or their
desirability. Upon written notice from Landlord, Tenant shall refrain from and
discontinue such publicity immediately.

20.Tenant shall not canvass, solicit or peddle in or about the Building, the
Property or the Project.

21.Neither Tenant nor its agents, employees, contractors, guests or invitees
shall smoke or permit smoking in the Common Areas, unless the Common Areas have
been declared a designated smoking area by Landlord, nor shall the above parties
allow smoke from the Premises to emanate into the Common Areas or any other part
of the Building or Project. Landlord shall have the right to designate the
Building (including the Premises) and/or the Project as a non-smoking building
or area.

22.Landlord shall have the right to reasonably designate and approve standard
window coverings for the Premises and to establish reasonable rules to assure
that the Building and Project present a uniform exterior appearance. Tenant
shall ensure, to the extent reasonably practicable, that window coverings are
closed on windows in the Premises while they are exposed to the direct rays of
the sun.

23.Deliveries to and from the Premises shall be made only in the areas and
through the entrances and exits reasonably designated by Landlord. Tenant shall
not make deliveries to or from the Premises in a manner that might unreasonably
interfere with the use by any other tenant of its premises or of the Common
Areas, any pedestrian use, or any use which is inconsistent with good business
practice.

24.If Landlord elects to perform janitorial work in the Premises as provided in
Article IX.A. of the Lease, the work of cleaning personnel shall not be hindered
by Tenant after 5:30 p.m., and cleaning work may be done at any time when the
offices are vacant. Windows, doors and fixtures may be cleaned at any time.
Tenant shall provide adequate waste and rubbish receptacles to prevent
unreasonable hardship to the cleaning service.

3

--------------------------------------------------------------------------------




EXHIBIT C

COMMENCEMENT LETTER
(EXAMPLE)


Date

--------------------------------------------------------------------------------

 
Tenant
Address


--------------------------------------------------------------------------------


   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

Re:Commencement Letter with respect to that certain Lease dated as of
the      day of            ,      , by and between EOP-SHORELINE TECHNOLOGY
PARK, L.L.C., a Delaware limited liability company, as Landlord, and
AEROGEN, INC., a Delaware corporation, as Tenant, for 66,096 rentable square
feet on the first and second floors of the Building located at 2071 Stierlin
Court, Mountain View, California.

Dear                         :

    In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

1.The Commencement Date of the Lease is                         ;

2.The Termination Date of the Lease is                         .

    Please acknowledge your acceptance of possession and agreement to the terms
set forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.

Sincerely,    


--------------------------------------------------------------------------------

Property Manager
 
 
Agreed and Accepted:
 
 


Tenant:
 


--------------------------------------------------------------------------------


 
 
By:
 


--------------------------------------------------------------------------------


 
  Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

    Date:  

--------------------------------------------------------------------------------

   

1

--------------------------------------------------------------------------------




EXHIBIT D

WORK LETTER


    This Exhibit is attached to and made a part of the Lease dated as of
the      day of            , 2001, by and between EOP-SHORELINE TECHNOLOGY PARK,
L.L.C., a Delaware limited liability company ("Landlord") and AEROGEN, INC., a
Delaware corporation ("Tenant") for space in the Building located at 2071
Stierlin Court, Mountain View, California.

As used in this Work Letter, the "Premises" shall be deemed to mean the
Premises, as initially defined in the attached Lease.

I.  Alterations.

A.Tenant, following the delivery of the Premises by Landlord and the full and
final execution and delivery of the Lease to which this Exhibit is attached and
all prepaid rental and security deposits required under such agreement, shall
have the right to perform alterations and improvements in the Premises (the
"Initial Alterations"). Notwithstanding the foregoing, Tenant and its
contractors shall not have the right to perform Initial Alterations in the
Premises unless and until Tenant has complied with all of the terms and
conditions of Article IX of the Lease, including, without limitation, reasonable
approval by Landlord of the final plans for the Initial Alterations and the
contractors to be retained by Tenant to perform such Initial Alterations. Tenant
shall be responsible for all elements of the design of Tenant's plans
(including, without limitation, compliance with law, functionality of design,
the structural integrity of the design, the configuration of the premises and
the placement of Tenant's furniture, appliances and equipment), and Landlord's
approval of Tenant's plans shall in no event relieve Tenant of the
responsibility for such design. Landlord shall advise Tenant in writing within 5
Business Days after Landlord's receipt of each of Tenant's space plans, working
drawings and construction drawings if the Landlord disapproves such plans or
drawings. Landlord shall state the reason(s) for such disapproval in its written
notification to Tenant. If Landlord disapproves the applicable plans or
drawings, then within 3 Business Days after Tenant's receipt of such
disapproval, Tenant shall cause the applicable plans or drawings to be revised
to correct any such problems identified by Landlord that Landlord may require.
Within 3 Business Days of Landlord's receipt of such revised plans or drawings,
Landlord shall advise Tenant in writing if the Landlord again disapproves of
such revised plans or drawings, and stating the reason(s) for such disapproval.
Landlord's approval of the contractors to perform the Initial Alterations shall
not be unreasonably withheld. The parties agree that Landlord's approval of the
general contractor to perform the Initial Alterations shall not be considered to
be unreasonably withheld if any such general contractor (i) does not have trade
references reasonably acceptable to Landlord, (ii) does not maintain insurance
as required pursuant to the terms of this Lease, (iii) does not provide current
financial statements reasonably acceptable to Landlord, or (iv) is not licensed
as a contractor in the state/municipality in which the Premises is located.
Tenant acknowledges the foregoing is not intended to be an exclusive list of the
reasons why Landlord may reasonably withhold its consent to a general
contractor.

B.Notwithstanding the provisions of Article I.F of the Lease to the contrary,
the Abatement Period shall be extended by the number of days of delay of the
"substantial completion of the Initial Alterations", as that term is defined
below, which delay is caused solely by a "Landlord Caused Delay". For purposes
of this Exhibit D, a "Landlord Caused Delay" shall mean only (1) an actual delay
resulting from the failure of Landlord to timely furnish information or approve
or disapprove Tenant's plans and drawings for the Initial Alterations as
provided in Section I.A. above, and (2) any action or inaction by Landlord or
its agents, employees,

1

--------------------------------------------------------------------------------

vendors or contractors which actually delays Tenant's construction and
completion of the Initial Alterations. A Landlord Caused Delay shall not include
any delay in the substantial completion of the Initial Alterations for any other
reason, including but not limited to a delay (i) caused by the inability of
Landlord to recapture the Premises from an existing tenant or occupant of the
Premises or to regain the legal right to possession thereof, it being agreed
that the rights and obligations of the parties hereto resulting from such
circumstances shall be governed by the provisions of Article III. of the Lease,
(ii) due to compliance with or additional burdens resulting from the Landlord's
Contractor Rules and Regulations and the Building Rules and Regulations, or
(iii) resulting from the access needs of other tenants or occupants of the
Building. If Tenant contends that a Landlord Caused Delay has occurred, Tenant
shall notify Landlord in writing (the "Delay Notice") within 10 Business Days of
the date upon which such Landlord Caused Delay becomes known to Tenant. Tenant's
failure to deliver such notice to Landlord within the required time period shall
be deemed to be a waiver by Tenant of the contended Landlord Caused Delay to
which such notice would have related. If such actions, inaction or circumstances
described in the Delay Notice are not cured by Landlord within 3 Business Days
of receipt of the Delay Notice, and if such actions, inaction or circumstances
otherwise qualify as a Landlord Caused Delay, then a Landlord Caused Delay shall
be deemed to have occurred commencing as of the date of Landlord's receipt of
the Delay Notice and ending as of the date upon which such Landlord Caused Delay
ends (the "Delay Termination Date"). For purposes of this Paragraph B,
"substantial completion of the Initial Alterations" shall mean completion of
construction of the Initial Alterations in the Premises pursuant to the final
plans approved by Landlord with the exception of any punch list items, any
furniture, fixtures, work-stations, built-in furniture or equipment (even if the
same requires installation or electrification by Tenant's agents).

C.This Exhibit shall not be deemed applicable to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original Term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.

2

--------------------------------------------------------------------------------



    Landlord and Tenant have executed this Exhibit as of the day and year first
above written.

    LANDLORD:
 
 
EOP-SHORELINE TECHNOLOGY PARK, L.L.C., a Delaware limited liability company
 
 
By:
 
EOP Operating Limited Partnership, a Delaware limited partnership, its sole
member
 
 
 
 
By:
 
Equity Office Properties Trust, a Maryland real estate investment trust, its
general partner
 
 
 
 
 
 
By:
 


--------------------------------------------------------------------------------


 
 
 
 
 
 
Name:
 


--------------------------------------------------------------------------------


 
 
 
 
 
 
Title:
 


--------------------------------------------------------------------------------



 

 

TENANT:
 
 
AEROGEN, INC., a Delaware corporation
 
 
By:
 
  

--------------------------------------------------------------------------------


 
 
Name:
 
  

--------------------------------------------------------------------------------


 
 
Title:
 
  

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------




EXHIBIT E

ADDITIONAL PROVISIONS


    This Exhibit is attached to and made a part of the Lease dated as of
the      day of            , 2001, by and between EOP-SHORELINE TECHNOLOGY PARK,
L.L.C., a Delaware limited liability company ("Landlord") and AEROGEN, INC., a
Delaware corporation ("Tenant") for space in the Building located at 2071
Stierlin Court, Mountain View, California.

I.  RENEWAL OPTION.

A.Grant of Option; Conditions. Tenant shall have the right to extend the Term
(the "Renewal Option") for one additional period of 5 years commencing on the
day following the Termination Date of the initial Term and ending on the 5th
anniversary of the Termination Date (the "Renewal Term"), if: 1.Landlord
receives notice of exercise ("Initial Renewal Notice") not less than 12 full
calendar months prior to the expiration of the initial Term and not more than 18
full calendar months prior to the expiration of the initial Term; and

2.Tenant is not in default under the Lease beyond any applicable cure periods at
the time that Tenant delivers its Initial Renewal Notice or at the time Tenant
delivers its Binding Notice (as defined below); and

3.No more than 50% of the Premises, in the aggregate, is sublet (other than
pursuant to a Permitted Transfer, as defined in Article XII of the Lease) at the
time that Tenant delivers its Initial Renewal Notice or at the time Tenant
delivers its Binding Notice; and

4.The Lease has not been assigned (other than pursuant to a Permitted Transfer,
as defined in Article XII of the Lease) prior to the date that Tenant delivers
its Initial Renewal Notice or prior to the date Tenant delivers its Binding
Notice.

B.Terms Applicable to Premises During Renewal Term. 1.The initial Base Rent rate
per rentable square foot for the Premises during the Renewal Term shall equal
the Prevailing Market (hereinafter defined) rate per rentable square foot for
the Premises. Base Rent during the Renewal Term shall increase, if at all, in
accordance with the increases assumed in the determination of Prevailing Market
rate. Base Rent attributable to the Premises shall be payable in monthly
installments in accordance with the terms and conditions of Article IV of the
Lease.

2.Tenant shall pay Additional Rent (i.e. Taxes and Expenses) for the Premises
during the Renewal Term in accordance with Article IV of the Lease, and the
manner and method in which Tenant reimburses Landlord for Tenant's share of
Taxes and Expense and the Base Year, if any, applicable to such matter, shall be
one of the factors considered in determining the Prevailing Market Rate for the
Renewal Term.
C.Initial Procedure for Determining Prevailing Market. Within 30 days after
receipt of Tenant's Initial Renewal Notice, Landlord shall advise Tenant of the
applicable Base Rent rate for the Premises for the Renewal Term. Tenant, within
15 days after the date on which Landlord advises Tenant of the applicable Base
Rent rate for the Renewal Term, shall either (i) give Landlord final binding
written notice ("Binding Notice") of Tenant's exercise of its Renewal Option, or
(ii) if Tenant disagrees with Landlord's determination, provide Landlord with
written notice of rejection (the "Rejection Notice"). If Tenant fails to provide
Landlord with either a Binding Notice or Rejection Notice within such 15 day
period, Tenant's Renewal Option shall be null and void and of no further force
and effect. If Tenant provides Landlord with a Binding Notice, Landlord and
Tenant shall enter into the Renewal Amendment (as defined below) upon the terms
and conditions set forth herein. If Tenant provides Landlord

1

--------------------------------------------------------------------------------

with a Rejection Notice, Landlord and Tenant shall work together in good faith
to agree upon the Prevailing Market rate for the Premises during the Renewal
Term. Upon agreement, Landlord and Tenant shall enter into the Renewal Amendment
in accordance with the terms and conditions hereof. Notwithstanding the
foregoing, if Landlord and Tenant fail to agree upon the Prevailing Market rate
within 30 days after the date Tenant provides Landlord with the Rejection
Notice, Tenant, by written notice to Landlord (the "Arbitration Notice") within
10 days after the expiration of such 30 day period, shall have the right to have
the Prevailing Market rate determined in accordance with the arbitration
procedures described in Section D below. If Landlord and Tenant fail to agree
upon the Prevailing Market rate within the 30 day period described and Tenant
fails to timely exercise its right to arbitrate, Tenant's Renewal Option shall
be deemed to be null and void and of no further force and effect.

D.Arbitration Procedure. 1.If Tenant provides Landlord with an Arbitration
Notice, Landlord and Tenant, within 5 days after the date of the Arbitration
Notice, shall each simultaneously submit to the other, in a sealed envelope, its
good faith estimate of the Prevailing Market rate for the Premises during the
Renewal Term (collectively referred to as the "Estimates"). If the higher of
such Estimates is not more than 105% of the lower of such Estimates, then
Prevailing Market rate shall be the average of the two Estimates. If the
Prevailing Market rate is not resolved by the exchange of Estimates, then,
within 7 days after the exchange of Estimates, Landlord and Tenant shall each
select an appraiser to determine which of the two Estimates most closely
reflects the Prevailing Market rate for the Premises during the Renewal Term.
Each appraiser so selected shall be certified as an MAI appraiser or as an ASA
appraiser and shall have had at least 5 years experience within the previous
10 years as a real estate appraiser working in the Shoreline/Mountain View,
California area, with working knowledge of current rental rates and practices.
For purposes hereof, an "MAI" appraiser means an individual who holds an MAI
designation conferred by, and is an independent member of, the American
Institute of Real Estate Appraisers (or its successor organization, or in the
event there is no successor organization, the organization and designation most
similar), and an "ASA" appraiser means an individual who holds the Senior Member
designation conferred by, and is an independent member of, the American Society
of Appraisers (or its successor organization, or, in the event there is no
successor organization, the organization and designation most similar).

2.Upon selection, Landlord's and Tenant's appraisers shall work together in good
faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Premises. The Estimate chosen by such appraisers
shall be binding on both Landlord and Tenant as the Base Rent rate for the
Premises during the Renewal Term. If either Landlord or Tenant fails to appoint
an appraiser within the 7 day period referred to above, the appraiser appointed
by the other party shall be the sole appraiser for the purposes hereof. If the
two appraisers cannot agree upon which of the two Estimates most closely
reflects the Prevailing Market within 20 days after their appointment, then,
within 10 days after the expiration of such 20 day period, the two appraisers
shall select a third appraiser meeting the aforementioned criteria. Once the
third appraiser (i.e. arbitrator) has been selected as provided for above, then,
as soon thereafter as practicable but in any case within 14 days, the arbitrator
shall make his determination of which of the two Estimates most closely reflects
the Prevailing Market rate and such Estimate shall be binding on both Landlord
and Tenant as the Base Rent rate for the Premises. If the arbitrator believes
that expert advice would materially assist him, he may retain one or more
qualified persons to provide such expert advice. The parties shall share equally
in the costs of the arbitrator and of any experts retained by the arbitrator.
Any fees of any

2

--------------------------------------------------------------------------------

appraiser, counsel or experts engaged directly by Landlord or Tenant, however,
shall be borne by the party retaining such appraiser, counsel or expert.

3.If the Prevailing Market rate has not been determined by the commencement date
of the Renewal Term, Tenant shall pay Base Rent upon the terms and conditions in
effect during the last month of the initial Term for the Premises until such
time as the Prevailing Market rate has been determined. Upon such determination,
the Base Rent for the Premises shall be retroactively adjusted to the
commencement of the Renewal Term for the Premises. If such adjustment results in
an underpayment of Base Rent by Tenant, Tenant shall pay Landlord the amount of
such underpayment within 30 days after the determination thereof. If such
adjustment results in an overpayment of Base Rent by Tenant, Landlord shall
credit such overpayment against the next installment of Base Rent due under the
Lease and, to the extent necessary, any subsequent installments, until the
entire amount of such overpayment has been credited against Base Rent.

E.Renewal Amendment. If Tenant is entitled to and properly exercises its Renewal
Option, Landlord shall prepare an amendment (the "Renewal Amendment") to reflect
changes in the Base Rent, Term, Termination Date and other appropriate terms.
The Renewal Amendment shall be sent to Tenant within a reasonable time after
receipt of the Binding Notice and Tenant shall execute and return the Renewal
Amendment to Landlord within 15 days after Tenant's receipt of same, but, upon
final determination of the Prevailing Market rate applicable during the Renewal
Term as described herein, an otherwise valid exercise of the Renewal Option
shall be fully effective whether or not the Renewal Amendment is executed.

F.Definition of Prevailing Market. For purposes of this Renewal Option,
"Prevailing Market" shall mean the arms length fair market annual rental rate
per rentable square foot under renewal leases and amendments entered into on or
about the date on which the Prevailing Market is being determined hereunder for
space comparable to the Premises in the Project and Comparable Buildings. The
determination of Prevailing Market shall take into account any material economic
differences between the terms of this Lease and any comparison lease, such as
rent abatements, construction costs, tenant improvement allowances and other
concessions and the manner, if any, in which the landlord under any such lease
is reimbursed for operating expenses and taxes but shall specifically exclude
the value of all Initial Alterations and subsequent Leasehold Improvements (as
both terms are defined in the Lease) installed in the Premises by or for the
benefit of Tenant (other than Initial Alterations or Leasehold Improvements, if
any, paid for through tenant improvement allowance(s) subsequently provided by
Landlord after the date of this Lease). The determination of Prevailing Market
shall also take into consideration any reasonably anticipated changes in the
Prevailing Market rate from the time such Prevailing Market rate is being
determined and the time such Prevailing Market rate will become effective under
this Lease.

3

--------------------------------------------------------------------------------



II.  SATELLITE DISH.

  A.   1. Tenant shall have the right, in consideration for payments of $250 per
month (the "Original Dish/Antenna Payments"), to lease space on the roof of the
Building for the purpose of installing (in accordance with Section IX.C of the
Lease), operating and maintaining one (1) TV antenna and two (2) 3' diameter
satellite dishes (collectively, the "Original Dish/Antenna"). Upon each and
every anniversary date of the Commencement Date of this Lease during the initial
Term, and during any renewal Term hereof, if any, the monthly Original
Dish/Antenna Payments referenced above shall increase by 3%, rounded to the
nearest dollar, from the rate in effect at the end of the immediately preceding
year. The Original Dish/Antenna Payments shall constitute Additional Rent under
the terms of the Lease and Tenant shall be required to make these payments in
strict compliance with the terms of Article IV of the Lease. The exact location
of the space on the roof to be leased by Tenant shall be designated by Landlord
and shall not exceed one hundred (100) square feet (the "Original Roof Space").
In addition, subject to availability (as determined by Landlord in Landlord's
reasonable discretion), Tenant shall have the option from time to time to lease
additional space on the roof of the Building for the purpose of installing (in
accordance with Section IX.C of the Lease), operating and maintaining additional
dish, antenna or other communication devices not to exceed 36 inches in diameter
(the "Additional Dish/Antenna"), if (i) Landlord receives written notice of
exercise of the such option (the "Dish Option") from Tenant specifying (a) the
type of Additional Dish/Antenna Tenant desires to install and (b) the date
Tenant desires to commence the operation of the Additional Dish/Antenna,
provided that such notice is delivered to Landlord not less than 120 days prior
to the date Tenant desires to install and commence operations of the Additional
Dish/Antenna; (ii) Tenant is not in default under the Lease beyond any
applicable cure periods at the time that Tenant delivers its Dish Notice or at
the time Tenant delivers its Dish Binding Notice (hereinafter defined); (iii) no
more than 50% of the Premises is sublet in the aggregate (not including any
subleases entered into pursuant to a Permitted Transfer) pursuant to one or more
then currently effective subleases at the time that Tenant delivers its Dish
Notice or at the time Tenant delivers its Dish Binding Notice; (iv) the Lease
has not been assigned (other than pursuant to a Permitted Transfer) prior to the
date that Tenant delivers its Dish Notice or prior to the date Tenant delivers
its Dish Binding Notice; and (v) Landlord approves of the type and size of
Additional Dish/Antenna which Tenant desires to install (provided that such
approval shall not be unreasonably withheld, conditioned or delayed). The
Original Dish/Antenna and the Additional Dish/Antenna are collectively referred
to herein as the "Dish/Antenna".

2.Tenant shall pay monthly rent for the Additional Dish/Antenna based upon the
Landlord's determination of the then prevailing rate for comparable
dish/antennas at the Project (the "Additional Dish/Antenna Payments") The
Additional Dish/Antenna Payments shall commence on a commencement date to be
mutually agreed upon by Landlord and Tenant and shall constitute Additional Rent
under the terms of the Lease and Tenant shall be required to make these payments
in strict compliance with the terms of Section IV of the Lease. The Original
Dish/Antenna Payments and the Additional Dish/Antenna Payments are collectively
referred to herein as the Dish/Antenna Payments.

3.If Tenant is entitled to and properly exercises its Dish Option, Landlord
shall prepare an amendment (the "Dish Amendment") to reflect the exercise of the
Dish Option including the Additional Dish/Antenna Payments, the commencement
date for the Additional Dish/Antenna, the location of the Additional
Dish/Antenna and other appropriate terms. The Dish Amendment shall be: a.sent to
Tenant within a reasonable time after receipt of the Binding Notice; and

b.executed by Tenant and returned to Landlord in accordance with the terms set
forth above.

4

--------------------------------------------------------------------------------



4.In the event the Dish Option is properly exercised as provided above, the
exact location of the space on the roof to be leased by Tenant shall be
designated by Landlord and shall not exceed one hundred (100) square feet (the
"Additional Roof Space"). The Original Roof Space and the Additional Roof Space
are collectively referred to herein as the "Roof Space".

Landlord reserves the right to relocate the Roof Space as reasonably necessary
during the Term. Landlord's designation shall take into account Tenant's use of
the Dish/Antenna. Notwithstanding the foregoing, Tenant's right to install the
Dish/Antenna shall be subject to the approval rights of Landlord and Landlord's
architect and/or engineer with respect to the plans and specifications of the
Dish/Antenna, the manner in which the Dish/Antenna is attached to the roof of
the Building and the manner in which any cables are run to and from the
Dish/Antenna. The precise specifications and a general description of the
Dish/Antenna along with all documents Landlord reasonably requires to review the
installation of the Dish/Antenna (the "Plans and Specifications") shall be
submitted to Landlord for Landlord's written approval no later than 20 days
before Tenant commences to install the Dish/Antenna. Tenant shall be solely
responsible for obtaining all necessary governmental and regulatory approvals
and for the cost of installing, operating, maintaining and removing the
Dish/Antenna. Tenant shall notify Landlord upon completion of the installation
of the Dish/Antenna. If Landlord determines that the Dish/Antenna equipment does
not comply with the approved Plans and Specifications, that the Building has
been damaged during installation of the Dish/Antenna or that the installation
was defective, Landlord shall notify Tenant of any noncompliance or detected
problems and Tenant immediately shall cure the defects. If the Tenant fails to
immediately cure the defects, Tenant shall pay to Landlord upon demand the cost,
as reasonably determined by Landlord, of correcting any defects and repairing
any damage to the Building caused by such installation. If at any time Landlord,
in its reasonable discretion, deems it necessary, Tenant shall provide and
install, at Tenant's sole cost and expense, appropriate aesthetic screening,
reasonably satisfactory to Landlord, for the Dish/Antenna (the "Aesthetic
Screening").

B.Landlord agrees that Tenant, upon reasonable prior written notice to Landlord,
shall have access to the roof of the Building and the Roof Space for the purpose
of installing, maintaining, repairing and removing the Dish/Antenna, the
appurtenances and the Aesthetic Screening, if any, all of which shall be
performed by Tenant or Tenant's authorized representative or contractors, which
shall be approved by Landlord, at Tenant's sole cost and risk. It is agreed,
however, that only authorized engineers, employees or properly authorized
contractors of Tenant, FCC inspectors, or persons under their direct supervision
will be permitted to have access to the roof of the Building and the Roof Space.
Tenant further agrees to exercise firm control over the people requiring access
to the roof of the Building and the Roof Space in order to keep to a minimum the
number of people having access to the roof of the Building and the Roof Space
and the frequency of their visits.

C.It is further understood and agreed that the installation, maintenance,
operation and removal of the Dish/Antenna, the appurtenances and the Aesthetic
Screening, if any, will in no way damage the Building or the roof thereof, or
interfere with the use of the Building and roof by Landlord. Tenant agrees to be
responsible for any damage caused to the roof or any other part of the Building,
which may be caused by Tenant or any of its agents or representatives.

D.Tenant agrees to install only equipment of types and frequencies which will
not cause unreasonable interference to Landlord or existing tenants of the
Project. In the event Tenant's equipment causes such interference, Tenant will
change the frequency on which it transmits and/or receives and take any other
steps necessary to eliminate the interference. If said

5

--------------------------------------------------------------------------------

interference cannot be eliminated within a reasonable period of time, in the
judgment of Landlord, then Tenant agrees to remove the Dish/Antenna from the
Roof Space.

E.Tenant shall, at its sole cost and expense, and at its sole risk, install,
operate and maintain the Dish/Antenna in a good and workmanlike manner, and in
compliance with all Building, electric, communication, and safety codes,
ordinances, standards, regulations and requirements, now in effect or hereafter
promulgated, of the Federal Government, including, without limitation, the
Federal Communications Commission (the "FCC"), the Federal Aviation
Administration ("FAA") or any successor agency of either the FCC or FAA having
jurisdiction over radio or telecommunications, and of the state, city and county
in which the Building is located. Under this Lease, the Landlord and its agents
assume no responsibility for the licensing, operation and/or maintenance of
Tenant's equipment. Tenant has the responsibility of carrying out the terms of
its FCC license in all respects. The Dish/Antenna shall be connected to
Landlord's power supply in strict compliance with all applicable Building,
electrical, fire and safety codes. Neither Landlord nor its agents shall be
liable to Tenant for any stoppages or shortages of electrical power furnished to
the Dish/Antenna or the Roof Space because of any act, omission or requirement
of the public utility serving the Building, or the act or omission of any other
tenant, invitee or licensee or their respective agents, employees or
contractors, or for any other cause beyond the reasonable control of Landlord,
and Tenant shall not be entitled to any rental abatement for any such stoppage
or shortage of electrical power. Neither Landlord nor its agents shall have any
responsibility or liability for the conduct or safety of any of Tenant's
representatives, repair, maintenance and engineering personnel while in or on
any part of the Building or the Roof Space.

F.The Dish/Antenna, the appurtenances and the Aesthetic Screening, if any, shall
remain the personal property of Tenant, and shall be removed by Tenant at its
own expense at the expiration or earlier termination of this Lease or Tenant's
right to possession hereunder. Tenant shall repair any damage caused by such
removal, including the patching of any holes to match, as closely as possible,
the color surrounding the area where the equipment and appurtenances were
attached. Tenant agrees to maintain all of the Tenant's equipment placed on or
about the roof or in any other part of the Building in proper operating
condition and maintain same in satisfactory condition as to appearance and
safety in Landlord's sole discretion. Such maintenance and operation shall be
performed in a manner to avoid any interference with any other tenants or
Landlord. Tenant agrees that at all times during the Lease Term, it will keep
the roof of the Building and the Roof Space free of all trash or waste materials
produced by Tenant or Tenant's agents, employees or contractors.

G.In light of the specialized nature of the Dish/Antenna, Tenant shall be
permitted to utilize the services of its choice for installation, operation,
removal and repair of the Dish/Antenna, the appurtenances and the Aesthetic
Screening, if any, subject to the reasonable approval of Landlord.
Notwithstanding the foregoing, Tenant must provide Landlord with prior written
notice of any such installation, removal or repair and coordinate such work with
Landlord in order to avoid voiding or otherwise adversely affecting any
warranties granted to Landlord with respect to the roof. If necessary, Tenant,
at its sole cost and expense, shall retain any contractor having a then existing
warranty in effect on the roof to perform such work (to the extent that it
involves the roof), or, at Tenant's option, to perform such work in conjunction
with Tenant's contractor. In the event the Landlord contemplates roof repairs
that could affect Tenant's Dish/Antenna, or which may result in an interruption
of the Tenant's telecommunication service, Landlord shall formally notify Tenant
at least 30 days in advance (except in cases of an emergency) prior to the
commencement of such contemplated work in order to allow Tenant to make other
arrangements for such service.

6

--------------------------------------------------------------------------------

H.Tenant shall not allow any provider of telecommunication, video, data or
related services ("Communication Services") to locate any equipment on the roof
of the Building or in the Roof Space for any purpose whatsoever, nor may Tenant
use the Roof Space and/or Dish/Antenna to provide Communication Services to an
unaffiliated tenant, occupant or licensee of another building, or to facilitate
the provision of Communication Services on behalf of another Communication
Services provider to an unaffiliated tenant, occupant or licensee of the Project
or any other building.

I.Tenant acknowledges that Landlord may at some time establish a standard
license agreement (the "Roof License Agreement") with respect to the use of roof
space by tenants of the Project. Tenant, upon request of Landlord, shall enter
into such Roof License Agreement with Landlord provided that such agreement does
not materially alter the rights of Tenant hereunder with respect to the Roof
Space.

J.Tenant specifically acknowledges and agrees that the terms and conditions of
Article XIV of the Lease (Indemnity and Waiver of Claims) shall apply with full
force and effect to the Roof Space and any other portions of the roof accessed
or utilized by Tenant, its representatives, agents, employees or contractors.

K.If Tenant defaults under any of the terms and conditions of this Section or
the Lease, and Tenant fails to cure said default within the time allowed by
Article XIX of the Lease, Landlord shall be permitted to exercise all remedies
provided under the terms of the Lease, including removing the Dish/Antenna, the
appurtenances and the Aesthetic Screening, if any, and restoring the Building
and the Roof Space to the condition that existed prior to the installation of
the Dish/Antenna, the appurtenances and the Aesthetic Screening, if any. If
Landlord removes the Dish/Antenna, the appurtenances and the Aesthetic
Screening, if any, as a result of an uncured default, Tenant shall be liable for
all costs and expenses Landlord incurs in removing the Dish/Antenna, the
appurtenances and the Aesthetic Screening, if any, and repairing any damage to
the Building, the roof of the Building and the Roof Space caused by the
installation, operation or maintenance of the Dish/Antenna, the appurtenances,
and the Aesthetic Screening, if any.

III.SIGNAGE. Subject to the conditions precedent set forth below, Tenant, at
Tenant's sole cost, shall be entitled to (1) place its name and logo on the
monument sign for the Project located at the corner of Shoreline Drive and
Stierlin Court, (2) place its name on each of the periodic directional signs
along Stierlin Court leading to the Building, (3) place its name and logo on
both sides of the monument sign in front of the Building, and (4) erect and
install on the Building sign, eyebrow signage with Tenant's name and logo. The
signs described above shall be collectively referred to herein as the "Signs".
Landlord shall cause Prior Tenant's existing signage to be removed from the
Building prior to the Commencement Date. Tenant's use and installation of the
Signs shall be in accordance with all applicable signage codes, laws,
regulations and ordinances. Tenant shall bear the responsibility for all costs
associated with the Signs, including but not limited to design, government
permits and approvals, construction, installation, insurance, on-going
maintenance and removal and repair at the expiration of the Term. Upon
expiration or earlier termination of the Lease, Tenant, at Tenant's sole cost
and expense, shall remove all of the Signs and repair any damage caused by such
removal. Tenant acknowledges and agrees that Tenant's right to install the Signs
is specifically contingent upon and subject to satisfaction of the following
conditions precedent: (1) Tenant's receipt of the prior approval (if required)
of the City of Mountain View, California and any other applicable governmental
entities; (2) Tenant's submission to Landlord, and Landlord's reasonable
approval, of reasonably detailed drawings of the Signs prior to installation of
the Signs, and (3) full compliance of the type, size and style of the Signs with
the requirements of the Governing Documents and the design criteria of the
Project.

7

--------------------------------------------------------------------------------

IV.CONTINGENCY. This Lease is contingent upon the termination of that certain
lease dated December 15, 1999 ("Prior Tenant Lease"), by and between Landlord
and Visto Corporation, Inc. ("Prior Tenant") relating to the Premises. Landlord
currently is negotiating the terms of an agreement with Prior Tenant to
terminate or modify the Prior Tenant Lease (the "Prior Tenant Modification
Agreement") with respect to the Premises. If the Prior Tenant Modification
Agreement is executed by Landlord and Prior Tenant, Landlord shall so notify
Tenant in writing. Such notification by Landlord shall constitute satisfaction
of this contingency. If the Prior Tenant Modification Agreement has not been
executed by Prior Tenant on or before 10 Business Days following the date this
Lease has been executed by Tenant and Tenant has delivered all prepaid rental
required hereunder to Landlord, then Landlord shall so notify Tenant in writing,
and thereupon either Landlord or Tenant may terminate this Lease by providing
written notice thereof to the other party hereto within 5 Business Days after
the expiration of such 10 Business Day period. In the event the Prior Tenant
Modification Agreement has not been fully executed within the required 10
Business Day period, and neither Landlord nor Tenant elects to terminate this
Lease in the time and manner provided above, then this contingency shall be
deemed to have been waived by Landlord and Tenant.

8

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, Landlord and Tenant have executed this Exhibit as of the
day and year first above written.

    LANDLORD:
 
 
EOP-SHORELINE TECHNOLOGY PARK, L.L.C., a Delaware limited liability company
 
 
By:
 
EOP Operating Limited Partnership, a Delaware limited partnership, its sole
member
 
 
 
 
By:
 
Equity Office Properties Trust, a Maryland real estate investment trust, its
general partner
 
 
 
 
 
 
By:
 


--------------------------------------------------------------------------------


 
 
 
 
 
 
Name:
 


--------------------------------------------------------------------------------


 
 
 
 
 
 
Title:
 


--------------------------------------------------------------------------------



 

 

TENANT:
 
 
AEROGEN, INC., a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Name:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------




EXHIBIT F

PARKING AGREEMENT


    This Exhibit (the "Parking Agreement") is attached to and made a part of the
Lease dated as of the      day of            , 2001, by and between
EOP-SHORELINE TECHNOLOGY PARK, L.L.C., a Delaware limited liability company
("Landlord") and AEROGEN, INC., a Delaware corporation ("Tenant") for space in
the Building located at 2071 Stierlin Court, Mountain View, California.

1.The capitalized terms used in this Parking Agreement shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Parking Agreement. In the event of
any conflict between the Lease and this Parking Agreement, the latter shall
control.

2.Landlord hereby grants to Tenant and persons designated by Tenant a license to
use 245 non-reserved parking spaces in the surface parking lot ("Parking Area")
located at the Property. The term of such license shall commence on the
Commencement Date under the Lease and shall continue until the earlier to occur
of the Termination Date under the Lease, the sooner termination of the Lease, or
Tenant's abandonment of the Premises thereunder. During the term of this
license, Tenant shall pay Landlord the prevailing monthly charges established
from time to time for parking in the Parking Area, payable in advance, with
Tenant's payment of monthly Base Rent. The charge for such parking spaces during
the initial Term of the Lease (but not any Renewal Term) is $0.00 per
non-reserved parking space, per month. No deductions from the monthly charge
shall be made for days on which the Parking Area is not used by Tenant. Tenant
may, from time to time request additional parking spaces, and if Landlord in its
discretion shall provide the same, such parking spaces shall be provided and
used on a month-to-month basis, and otherwise on the foregoing terms and
provisions, and at such prevailing monthly parking charges as shall be
established from time to time.

3.Tenant shall at all times comply with all applicable ordinances, rules,
regulations, codes, laws, statutes and requirements of all federal, state,
county and municipal governmental bodies or their subdivisions respecting the
use of the Parking Area. Landlord reserves the right to adopt, modify and
enforce reasonable rules ("Rules") governing the use of the Parking Area from
time to time including any key-card, sticker or other identification or entrance
system and hours of operation. The rules set forth herein are currently in
effect. Landlord may refuse to permit any person who violates such rules to park
in the Parking Area, and any violation of the rules shall subject the car to
removal from the Parking Area.

4.The parking spaces hereunder shall be provided on a non-designated
"first-come, first-served" basis. Except to the extent caused by the negligence
or willful misconduct of Landlord, Landlord shall have no liability whatsoever
for any damage to items located in the Parking Area, nor for any personal
injuries or death arising out of any matter relating to the Parking Area, and in
all events, Tenant agrees to look first to its insurance carrier and to require
that Tenant's employees look first to their respective insurance carriers for
payment of any losses sustained in connection with any use of the Parking Area.
Tenant hereby waives on behalf of its insurance carriers all rights of
subrogation against Landlord or Landlord's agents. Landlord reserves the right
to assign reasonable numbers of specific parking spaces, and to reserve parking
spaces for visitors, small cars, handicapped persons and for other tenants,
guests of tenants or other parties, which assignment and reservation or spaces
may be relocated as determined by Landlord from time to time, and Tenant and
persons designated by Tenant hereunder shall not park in any location designated
for such assigned or reserved parking spaces. Tenant acknowledges that upon
reasonable prior notice to Tenant (except in the event of an emergency, in which
event no notice shall be required) the Parking Area may be closed entirely or in
part in order to make repairs or

1

--------------------------------------------------------------------------------

perform maintenance services, or to alter, modify, re-stripe or renovate the
Parking Area, or if required by casualty, strike, condemnation, act of God,
governmental law or requirement or other reason beyond the operator's reasonable
control. In such event, Landlord shall refund any prepaid parking rent
hereunder, prorated on a per diem basis. To the extent reasonably practical,
Landlord shall use commercially reasonable efforts to consult with Tenant and to
not unreasonably interfere with the Tenant's use of the Parking Area. However,
the foregoing shall not require Landlord to perform work after Normal Business
Hours.

5.If Tenant shall default under this Parking Agreement, the operator shall have
the right to remove from the Parking Area any vehicles hereunder which shall
have been involved or shall have been owned or driven by parties involved in
causing such default, without liability therefor whatsoever. In addition, if
Tenant shall default under this Parking Agreement, Landlord shall have the right
to cancel this Parking Agreement on 30 days' written notice, unless within such
30 day period, Tenant cures such default. If Tenant defaults with respect to the
same term or condition under this Parking Agreement more than 3 times during any
12 month period, and Landlord notifies Tenant thereof promptly after each such
default, the next default of such term or condition during the succeeding
12 month period, shall, at Landlord's election, constitute an incurable default.
Such cancellation right shall be cumulative and in addition to any other rights
or remedies available to Landlord at law or equity, or provided under the Lease
(all of which rights and remedies under the Lease are hereby incorporated
herein, as though fully set forth). Any default by Tenant under the Lease shall
be a default under this Parking Agreement, and any default under this Parking
Agreement shall be a default under the Lease.


RULES


(i)Tenant shall have access to the Parking Area on a 24-hour basis, 7 days a
week. Tenant shall not store or permit its employees to store any automobiles in
the Parking Area without the prior written consent of the operator. Except for
emergency repairs, Tenant and its employees shall not perform any work on any
automobiles while located in the Parking Area, or on the Property. If it is
necessary for Tenant or its employees to leave an automobile in the Parking Area
overnight, Tenant shall provide the operator with prior notice thereof
designating the license plate number and model of such automobile.

(ii)Cars must be parked entirely within the stall lines painted on the floor,
and only small cars may be parked in areas reserved for small cars.

(iii)All directional signs and arrows must be observed.

(iv)The speed limit shall be 5 miles per hour.

(v)Parking spaces reserved for handicapped persons must be used only by vehicles
properly designated.

(vi)Parking is prohibited in all areas not expressly designated for parking,
including without limitation: (a)Areas not striped for parking

(b)aisles

(c)where "no parking" signs are posted

(d)ramps

(e)loading zones
(vii)Parking stickers, key cards or any other devices or forms of identification
or entry supplied by the operator shall remain the property of the operator.
Such device must be displayed as

2

--------------------------------------------------------------------------------

requested and may not be mutilated in any manner. The serial number of the
parking identification device may not be obliterated. Parking passes and devices
are not transferable and any pass or device in the possession of an unauthorized
holder will be void.

(viii)Monthly fees (if applicable during any extension or renewal term) shall be
payable in advance prior to the first day of each month. Failure to do so will
automatically cancel parking privileges and a charge at the prevailing daily
parking rate will be due. No deductions or allowances from the monthly rate will
be made for days on which the Parking Area is not used by Tenant or its
designees.

(ix)Parking Area managers or attendants are not authorized to make or allow any
exceptions to these Rules.

(x)Every parker is required to park and lock his/her own car.

(xi)Loss or theft of parking pass, identification, key cards or other such
devices must be reported to Landlord and to the Parking Area manager, if any,
immediately. Any parking devices reported lost or stolen found on any authorized
car will be confiscated and the illegal holder will be subject to prosecution.
Lost or stolen passes and devices found by Tenant or its employees must be
reported to the office of the garage immediately.

(xii)Washing, waxing, cleaning or servicing of any vehicle by the customer
and/or his agents is prohibited. Parking spaces may be used only for parking
automobiles.

(xiii)By signing this Parking Agreement, Tenant agrees to acquaint all persons
to whom Tenant assigns a parking space with these Rules.

6.TENANT ACKNOWLEDGES AND AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY LAW,
LANDLORD SHALL NOT BE RESPONSIBLE FOR ANY LOSS OR DAMAGE TO TENANT OR TENANT'S
PROPERTY (INCLUDING, WITHOUT LIMITATIONS, ANY LOSS OR DAMAGE TO TENANT'S
AUTOMOBILE OR THE CONTENTS THEREOF DUE TO THEFT, VANDALISM OR ACCIDENT) ARISING
FROM OR RELATED TO TENANT'S USE OF THE PARKING AREA OR EXERCISE OF ANY RIGHTS
UNDER THIS PARKING AGREEMENT, UNLESS SUCH LOSS OR DAMAGE RESULTS FROM LANDLORD'S
OR LANDLORD'S AGENTS' OR EMPLOYEES' WILLFUL MISCONDUCT, ACTIVE NEGLIGENCE OR
NEGLIGENT OMISSION.

7.Without limiting the provisions of Paragraph 6 above, Tenant hereby
voluntarily releases, discharges, waives and relinquishes any and all actions or
causes of action for personal injury or property damage occurring to Tenant
arising as a result of parking in the Parking Area, or any activities incidental
thereto, wherever or however the same may occur, and further agrees that Tenant
will not prosecute any claim for personal injury or property damage against
Landlord or any of its officers, agents, servants or employees for any said
causes of action. It is the intention of Tenant by this instrument, to exempt
and relieve Landlord from liability for personal injury or property damage
caused by negligence. Notwithstanding the foregoing, except as provided in
Article XVI of the Lease to the contrary, Tenant shall not be required to
release, discharge, waive or relinquish any such claims against Landlord where
such loss or damage is due to the negligence or willful misconduct of Landlord
or any Landlord Related Parties.

8.The provisions of Article XIV and Article XXI of the Lease are hereby
incorporated by reference as if fully recited.

    Tenant acknowledges that Tenant has read the provisions of this Parking
Agreement, has been fully and completely advised of the potential dangers
incidental to parking in the Parking Area and is fully aware of the legal
consequences of signing this instrument.

3

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, Landlord and Tenant have executed this Exhibit as of the
day and year first above written.

  LANDLORD:
 
EOP-SHORELINE TECHNOLOGY PARK, L.L.C., a Delaware limited liability company
 
By:
EOP Operating Limited Partnership, a Delaware limited partnership, its sole
member
 
 
By:
Equity Office Properties Trust, a Maryland real estate investment trust, its
general partner
 
 
 
By:


--------------------------------------------------------------------------------


 
 
 
Name:


--------------------------------------------------------------------------------


 
 
 
Title:


--------------------------------------------------------------------------------


 
TENANT:
 
AEROGEN, INC., a Delaware corporation
 
By:


--------------------------------------------------------------------------------


 
Name:


--------------------------------------------------------------------------------


 
Title:


--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------




EXHIBIT G

FORM OF LETTER OF CREDIT


   

--------------------------------------------------------------------------------

[Name of Financial Institution]    


 
 
Irrevocable Standby     Letter of Credit     No.     Issuance Date:    
Expiration Date     Applicant: Aerogen, Inc.

Beneficiary

EOP-Shoreline Technology Park, L.L.C.
c/o Equity Office Properties Trust
1735 Technology Drive
Suite 125
San Jose, California 95110
Attention: Leasing Director

Ladies/Gentlemen:

    We hereby establish our Irrevocable Standby Letter of Credit in your favor
for the account of the above referenced Applicant in the amount of One Million
Two Hundred Thousand and 00/100 U.S. Dollars ($1,200,000.00) available for
payment at sight by your draft drawn on us when accompanied by the following
documents:

1.An original copy of this Irrevocable Standby Letter of Credit.

2.Beneficiary's dated statement signed by one of its officers reading: "This
draw in the amount of            U.S. Dollars ($            ) under your
Irrevocable Standby Letter of Credit No.            represents funds due and
owing to us as a result of the Applicant's uncured event of default under that
certain Lease Agreement dated      , 2001 ("Lease") by and between EOP-Shoreline
Technology Park, L.L.C., a Delaware limited liability company, as landlord, and
AeroGen, Inc., a Delaware corporation, as tenant."

    It is a condition of this Irrevocable Standby Letter of Credit that it will
be considered automatically renewed for a one year period upon the expiration
date set forth above and upon each anniversary of such date, unless at least
60 days prior to such expiration date or applicable anniversary thereof, we
notify you in writing by certified mail, return receipt requested, that we elect
not to so renew this Irrevocable Standby Letter of Credit. A copy of any such
notice shall also be sent to: Equity Office Properties Trust, 2 North Riverside
Plaza, Suite 2100, Chicago, Illinois 60606, Attention: Treasury Department. In
addition to the foregoing, we understand and agree that you shall be entitled to
draw upon this Irrevocable Standby Letter of Credit in accordance with 1 and 2
above in the event that we elect not to renew this Irrevocable Standby Letter of
Credit and, in addition, you provide us with a dated statement signed by one of
Beneficiary's officers stating that the Applicant has failed to provide you with
an acceptable substitute irrevocable standby letter of credit in accordance with
the terms of the above-referenced Lease. We further acknowledge and agree that:
(a) upon receipt of the documentation required herein, we will honor your draws
against this Irrevocable Standby Letter of Credit without inquiry into the
accuracy of Beneficiary's signed statement and regardless of whether Applicant
disputes the content of such statement; (b) this Irrevocable Standby Letter of
Credit shall

1

--------------------------------------------------------------------------------

permit partial draws and, in the event you elect to draw upon less than the full
stated amount hereof, the stated amount of this Irrevocable Standby Letter of
Credit shall be automatically reduced by the amount of such partial draw; and
(c) you shall be entitled to transfer your interest in this Irrevocable Standby
Letter of Credit from time to time without our approval and without charge. In
the event of a transfer, we reserve the right to require reasonable evidence of
such transfer as a condition to any draw hereunder.

    This Irrevocable Standby Letter of Credit is subject to the Uniform Customs
and Practice for Documentary Credits (1993 revision) ICC Publication No. 500.

    We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

    All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at            to the attention of
            .

        Very truly yours,           

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
EXHIBIT A-1 OUTLINE AND LOCATION OF PREMISES
EXHIBIT A-2 OUTLINE AND LOCATION OF PROJECT
EXHIBIT A-3 OUTLINE AND LOCATION OF RECREATIONAL AREA
EXHIBIT B BUILDING RULES AND REGULATIONS
EXHIBIT C COMMENCEMENT LETTER (EXAMPLE)
EXHIBIT D WORK LETTER
EXHIBIT E ADDITIONAL PROVISIONS
EXHIBIT F PARKING AGREEMENT
RULES
EXHIBIT G FORM OF LETTER OF CREDIT
